Exhibit 10.5

 



HMN FINANCIAL, INC.


EMPLOYEE STOCK OWNERSHIP PLAN

(As Amended and Restated January 1, 2016)





 

 

 
 

--------------------------------------------------------------------------------

 

 

HMN FINANCIAL, INC.
EMPLOYEE STOCK OWNERSHIP PLAN

TABLE OF CONTENTS

 

Page

 

 

PREAMBLE  

  1    

ARTICLE I DEFINITION OF TERMS AND CONSTRUCTION  

  2

1.1        Definitions

2

(a)

“Act”

2

(b)

“Administrator”

2

(c)

“Affiliate”

2

(d)

“Annual Additions”

2

(e)

“Authorized Leave of Absence”

3

(f)

“Beneficiary”

3

(g)

“Board of Directors”

3

(h)

“Break”

3

(i)

“Code”

3

(j)

“Compensation”

4

(k)

“Date of Hire”

4

(l)

“Disability”

4

(m)

“Disability Retirement Date”

4

(n)

“Early Retirement Date”

4

(o)

“Effective Date”

4

(p)

“Eligibility Period”

4

(q)

“Employee”

5

(r)

“Employer”

5

(s)

“Employer Securities”

5

(t)

“Entry Date”

5

(u)

“Exempt Loan”

5

(v)

“Former Participant”

5

(w)

“Fund”

5

(x)

“Hour of Service”

5

(y)

“Investment Adjustments”

6

(z)

“Leased Employee”

6

(aa)

“Limitation Year”

6

(bb)

“Normal Retirement Date”

6

(cc)

“Participant”

6

(dd)

“Plan”

6

(ee)

“Plan Year”

6

(ff)

“Qualified Domestic Relations Order”

7

(gg)

“Retirement”

7

(hh)

“Service”

7

(ii)

“Sponsor”

7

(jj)

“Trust Agreement”

7

(kk)

“Trustee”

7

(ll)

“Valuation Date”

7

(mm)

“Year of Service”

7

 

 
i 

--------------------------------------------------------------------------------

 

 

1.2

Plurals and Gender

8

1.3

Incorporation of Trust Agreement

8

1.4

Headings

8

1.5

Severability

8

1.6

References to Governmental Regulations

8

1.7

Benefits Determined Under Provisions in Effect at Termination of Employment

8

1.8

Effective Date of Restatement

8

     

ARTICLE II PARTICIPATION  

  9

2.1

Commencement of Participation

9

2.2

Termination of Participation

9

2.3

Resumption of Participation

9

2.4

Determination of Eligibility

10

     

ARTICLE III CREDITED SERVICE  

  11

3.1

Service Counted for Eligibility Purposes

11

3.2

Service Counted for Vesting Purposes

11

3.3

Credit for Pre-Break Service

11

3.4

Service Credit During Authorized Leaves

12

3.5

Service Credit During Maternity or Paternity Leave

12

3.6

Ineligible Employees

12

3.7

Periods of Military Service

12

     

ARTICLE IV CONTRIBUTIONS  

13

4.1

Employee Stock Ownership Contributions

13

4.2

Time and Manner of Employee Stock Ownership Contributions

13

4.3

Records of Contributions

14

4.4

Erroneous Contributions

14

     

ARTICLE V ACCOUNTS, ALLOCATIONS AND INVESTMENTS  

15

5.1

Establishment of Separate Participant Accounts

15

5.2

Establishment of Contribution Holding and Suspense Accounts

15

5.3

Allocation of Earnings, Losses and Expenses

16

5.4

Allocation of Forfeitures

16

5.5

Allocation of Annual Employee Stock Ownership Contributions

16

5.6

Limitation on Annual Additions

17

5.7

Erroneous Allocations

20

5.8

Value of Participant’s Interest in Fund

20

5.9

Investment of Account Balances

20

     

ARTICLE VI RETIREMENT, DEATH AND DESIGNATION OF BENEFICIARY  

  21

6.1

Normal Retirement

21

6.2

Early Retirement

21

6.3

Disability Retirement

21

6.4

Death Benefits

21

6.5

Designation of Death Beneficiary and Manner of Payment

21

 

 
ii 

--------------------------------------------------------------------------------

 

 

ARTICLE VII VESTING AND FORFEITURES  

  23

7.1

Vesting on Death, Disability and Normal Retirement

23

7.2

Vesting on Termination of Participation

23

7.3

Disposition of Forfeitures

23

     

ARTICLE VIII EMPLOYEE STOCK OWNERSHIP PROVISIONS  

  25

8.1

Right to Demand Employer Securities

25

8.2

Voting Rights

25

8.3

Nondiscrimination in Employee Stock Ownership Contributions

25

8.4

Dividends

26

8.5

Exempt Loans

26

8.6

Exempt Loan Payments

27

8.7

Put Option

28

8.8

Diversification Requirements

29

8.9

Independent Appraiser

29

8.10

Disqualified Person Transactions

29

     

ARTICLE IX PAYMENTS AND DISTRIBUTIONS  

  30

9.1

Payments on Termination of Service — In General

30

9.2

Commencement of Payments

30

9.3

Mandatory Commencement of Benefits

30

9.4

Required Beginning Dates

33

9.5

Form of Payment

33

9.6

Medium of Distribution

33

9.7

Payments Upon Termination of Plan

33

9.8

Distributions Pursuant to Qualified Domestic Relations Orders

33

9.9

Cash-Out Distributions

34

9.10

ESOP Distribution Rules

34

9.11

Withholding

34

9.12

Waiver of 30-day Notice

35

9.13

Direct Transfer Option

36

     

ARTICLE X PROVISIONS RELATING TO TOP-HEAVY PLANS  

  37

10.1

Top-Heavy Rules to Control

37

10.2

Top-Heavy Plan Definitions

37

10.3

Calculation of Accrued Benefits

38

10.4

Determination of Top-Heavy Status

40

10.5

Determination of Super Top-Heavy Status

40

10.6

Minimum Contribution

40

10.7

Vesting

41

     

ARTICLE XI ADMINISTRATION  

  42

11.1

Appointment of Administrator

42

11.2

Resignation or Removal of Administrator

42

11.3

Appointment of Successors: Terms of Office, Etc

42

 

 
iii 

--------------------------------------------------------------------------------

 

 

11.4

Powers and Duties of Administrator

42

11.5

Action by Administrator

43

11.6

Participation by Administrators

44

11.7

Agents

44

11.8

Allocation of Duties

44

11.9

Delegation of Duties

44

11.10

Administrator’s Action Conclusive

44

11.11

Compensation and Expenses of Administrator

44

11.12

Records and Reports

45

11.13

Reports of Fund Open to Participants

45

11.14

Named Fiduciary

45

11.15

Information from Employer

45

11.16

Reservation of Rights by Employer

45

11.17

Liability and Indemnification

45

11.18

Service as Trustee and Administrator

46

     

ARTICLE XII CLAIMS PROCEDURE  

  47

12.1

Notice of Denial

47

12.2

Right to Reconsideration

47

12.3

Review of Documents

47

12.4

Decision by Administrator

47

12.5

Notice by Administrator

47

12.6

Limitations on Actions

47

     

ARTICLE XIII AMENDMENTS, TERMINATION AND MERGER  

48

13.1

Amendments

48

13.2

Consolidation, Merger or Other Transactions of Employer

48

13.3

Consolidation or Merger of Trust

49

13.4

Bankruptcy or Insolvency of Employer

49

13.5

Voluntary Termination

49

13.6

Partial Termination of Plan or Permanent Discontinuance of Contributions

50

     

ARTICLE XIV MISCELLANEOUS  

  51

14.1

No Diversion of Funds

51

14.2

Liability Limited

51

14.3

Incapacity

51

14.4

Spendthrift Clause

51

14.5

Benefits Limited to Fund

51

14.6

Cooperation of Parties

52

14.7

Payments Due Missing Persons

52

14.8

Governing Law

52

14.9

Nonguarantee of Employment

52

14.10

Counsel

52

 

 
iv 

--------------------------------------------------------------------------------

 

 

HMN FINANCIAL, INC.
EMPLOYEE STOCK OWNERSHIP PLAN

PREAMBLE

 

Effective as of January 1, 1994, HMN Financial, Inc., a Delaware corporation,
(the “Sponsor”), has adopted the HMN Financial, Inc. Employee Stock Ownership
Plan in order to enable Participants to share in the growth and prosperity of
the Sponsor and its wholly owned subsidiary, Home Federal Savings Bank, and to
provide Participants with an opportunity to accumulate capital for their future
economic security by accumulating funds to provide retirement, death and
disability benefits. The Plan is a stock bonus plan designed to meet the
requirements of an employee stock ownership plan as described at Code §
4975(e)(7) and ERISA § 407(d)(6). The primary purpose of the employee stock
ownership plan is to invest in employer securities. The Sponsor intends that the
Plan will qualify under Code §§ 401(a) and 501(a) and will comply with the
provisions of ERISA.

 

 
1

--------------------------------------------------------------------------------

 

 

ARTICLE I
DEFINITION OF TERMS AND CONSTRUCTION

 

1.1

Definitions.

 

Unless a different meaning is plainly implied by the context, the following
terms as used in this Plan shall have the following meanings:

 

(a)     “Act” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, or any successor statute.

 

(b)     “Administrator” shall mean the administrative committee provided for in
Article XI.

 

(c)     “Affiliate” shall mean any trade or business entity under common control
with the Employer, or under common control with a predecessor employer (if so
required by regulations prescribed by the Secretary of the Treasury) while it is
such. For this purpose, a trade or business entity (whether a corporation,
partnership, sole proprietorship or otherwise) is under “common control” with
another trade or business entity (i) if both entities are corporations which are
members of a controlled group of corporations as defined in Code § 414(b), or
(ii) if both entities are trades or businesses (whether or not incorporated)
which are under common control as defined in Code § 414(c), or (iii) if both
entities are members of an affiliated service group as defined in Code § 414(m),
or (iv) if both entities are required to be aggregated pursuant to regulations
under Code § 414(o). Service for all entities under common control shall be
treated as service for a single employer to the extent required by the Code;
provided, however, that an individual shall not be a Participant in the Plan by
reason of this section. In applying the first sentence of this section for
purposes of Section 5.6 of the Plan, the provisions of subsections (b) and (c)
of Code § 414 are deemed to be modified as provided in Code § 415(h).

 

(d)     “Annual Additions” shall mean the sum of the following amounts allocated
to a Participant for a Limitation Year under this Plan and all other defined
contribution plans maintained by the Employer in which he or she participates:

 

(1)     Annual Additions include:

 

(A)     Employer contributions.

 

(B)     Forfeitures, if any.

 

(C)     Voluntary non-deductible (Employee) contributions, if any.

 

(D)     Amounts attributable to medical benefits as described in Code §§ 415(l)
and 419A(d)(1).

 

(2)     Notwithstanding the foregoing, Annual Additions do not include:

 

(A)     The direct transfer of a benefit or employee contributions from a
qualified plan to the Plan.

 

 
2

--------------------------------------------------------------------------------

 

 

(B)     Reinvested dividends on Employer Securities.

 

(C)     Restorative payments made to restore losses to the Plan resulting from
actions by a fiduciary for which there is reasonable risk of liability for
breach of a fiduciary duty under Title I of ERISA or under other applicable
federal or state law.

 

(D)     Rollover contributions (as described in Code §§ 401(a)(31), 402(c)(1),
403(a)(4), 403(b)(8), 408(d)(3) or 457(e)(16), or any other Code section that
permits rollovers).

 

(E)     Employer contributions that are used by the Trust to pay interest on an
Exempt Loan or any forfeitures of Employer Securities purchased with the
proceeds of an Exempt Loan, provided that not more than one-third of the
Employer contributions are allocated to Participants who are among the group of
Employees determined to be “highly compensated employees” within the meaning of
Code § 414(q).

 

An Annual Addition with respect to a Participant’s Accounts shall be deemed
credited thereto with respect to a Limitation Year if it is allocated to the
Participant’s accounts under the terms of the plan as of any date within such
Limitation Year.

 

(e)     “Authorized Leave of Absence” shall mean an absence from Service with
respect to which the Employee may or may not be entitled to Compensation and
which meets any one of the following requirements:

 

(1)     Service in any of the armed forces of the United States for up to 36
months, provided that the Employee resumes Service within 90 days after
discharge, or such longer period of time during which such Employee’s employment
rights are protected by law; or

 

(2)     Any other absence or leave expressly approved and granted by the
Employer which does not exceed 24 months, provided that the Employee resumes
Service at or before the end of such approved leave period. In approving such
leaves of absence, the Employer shall treat all Employees on a uniform and
nondiscriminatory basis.

 

(f)     “Beneficiary” shall mean such persons as may be designated by the
Participant to receive benefits after the death of the Participant, or such
persons designated by the Administrator to receive benefits after the death of
the Participant, all as provided in Section 6.5.

 

(g)     “Board of Directors” shall mean the Board of Directors of the Sponsor.

 

(h)     “Break” shall mean a Plan Year during which an Employee fails to
complete more than 500 Hours of Service.

 

(i)     “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, or any successor statute.

 

 
3

--------------------------------------------------------------------------------

 

 

(j)     “Compensation” shall mean the amount of remuneration paid to an Employee
by the Employer during a Plan Year, on or after the date on which the Employee
becomes a Participant, for services rendered to the Employer during such Plan
Year, including base salary, bonuses, overtime and any amount of compensation
contributed pursuant to a salary reduction election to any plan which meets the
requirements of Code §§ 125, 132(f)(4) or 401(k), but excluding amounts paid by
the Employer or accrued with respect to this Plan or any other qualified or
non-qualified unfunded plan of deferred compensation or other employee welfare
plan to which the Employer contributes, payments for group insurance, medical
benefits, reimbursement for expenses, and other forms of extraordinary pay, and
excluding amounts accrued for a prior year. Compensation includes military
differential wage payments (as defined in Code § 3401(h)) to the extent required
under Code § 414(u).

 

Effective for Plan Years commencing during or after 2016, the Compensation of a
Participant for a Plan Year shall not exceed $265,000, adjusted for each Plan
Year to take into account any increase provided for that year in accordance with
the Code § 401(a)(17) or regulations prescribed by the Secretary of the
Treasury. The dollar increase in effect on January 1 of any calendar year shall
apply to Plan Years beginning in that calendar year. If a Plan Year is shorter
than 12 months, the limit under this subsection for that year shall be
multiplied by a fraction, the numerator of which is the number of months in the
short Plan Year and the denominator of which is 12.

 

(k)     “Date of Hire” shall mean the date on which a person shall perform his
first Hour of Service. Notwithstanding the foregoing, in the event a person
incurs one or more consecutive Breaks after his initial Date of Hire which
results in the forfeiture of his pre-Break Service pursuant to Section 3.3, his
“Date of Hire” shall thereafter be the date on which he completes his first Hour
of Service after such Break or Breaks.

 

(l)     “Disability” shall mean a physical or mental impairment which prohibits
a Participant from engaging in any occupation for wages or profit and which has
caused the Social Security Administration to classify the individual as
“disabled” for purposes of Social Security.

 

(m)     “Disability Retirement Date” shall mean the first day of the month after
which a Participant incurs a Disability.

 

(n)     “Early Retirement Date” shall mean the first day of the month coincident
with or next following the date on which a Participant attains age 55 and
completes 5 Years of Service.

 

(o)     “Effective Date” shall mean the orginal effective date of the Plan,
which was January 1, 1994.

 

(p)     “Eligibility Period” shall mean the period of 12 consecutive months
commencing on an Employee’s Date of Hire. Succeeding eligibility computation
periods after the initial eligibility computation period shall be based on Plan
Years which include the first anniversary of an Employee’s Date of Hire.

 

 
4

--------------------------------------------------------------------------------

 

 

(q)     “Employee” shall mean any person employed by the Employer, including
officers, but excluding Leased Employees and directors in their capacity as
such; provided further, however, that the term “Employee” shall not include any
employee included in a unit of employees covered by a collective bargaining
agreement with the Employer that does not expressly provide for participation of
such employees in this Plan, where there has been good-faith bargaining between
the Employer and the employees’ representatives on the subject of retirement
benefits. Notwithstanding anything herein to the contrary, an individual is not
an Employee during any period during which the individual is classified by the
Employer as an independent contractor or as any other status in which the person
is not treated as a common law employee of the Employer for purposes of
withholding of taxes, regardless of the correct legal status of the individual.
The previous sentence applies to all periods of such service of an individual
who is subsequently reclassified as an employee, whether the reclassification is
retroactive or prospective.

 

(r)     “Employer” shall mean HMN Financial, Inc., a Delaware corporation, and
its wholly owned subsidiary, Home Federal Savings Bank, or any successors to the
aforesaid corporations by merger, consolidation or otherwise, which may agree to
continue this Plan, or any affiliated or subsidiary corporation or business
organization of any Employer which, with the consent of the Sponsor, shall agree
to become a party to this Plan.

 

(s)     “Employer Securities” shall mean the common stock issued by HMN
Financial, Inc.

 

(t)     “Entry Date” shall mean each January 1 and July 1, so long as this Plan
shall remain in effect.

 

(u)     “Exempt Loan” shall mean a loan described at Code § 4975(d)(1) to the
Trustee to purchase Employer Securities for the Plan, made or guaranteed by a
disqualified person, as defined at Code § 4975(e)(2), including, but not limited
to, a direct loan of cash, a purchase money transaction, an assumption of an
obligation of the Trustee, an unsecured guarantee or the use of assets of such
disqualified person as collateral for such a loan.

 

(v)     “Former Participant” shall mean any previous Participant whose
participation has terminated but who has a vested interest in the Plan which has
not been distributed in full.

 

(w)     “Fund” shall mean the Fund maintained by the Trustee pursuant to the
Trust Agreement in order to provide for the payment of the benefits specified in
the Plan.

 

(x)     “Hour of Service” shall mean each hour for which an Employee is directly
or indirectly paid or entitled to payment by an Employer for the performance of
duties or for reasons other than the performance of duties (such as vacation
time, holidays, sickness, disability, paid lay-offs, jury duty and similar
periods of paid non-working time). To the extent not otherwise included, Hours
of Service shall also include each hour for which back pay, irrespective of
mitigation of damages, is either awarded or agreed to by the Employer. Hours of
working time shall be credited on the basis of actual hours worked, even though
compensated at a premium rate for overtime or other reasons. In computing and
crediting Hours of Service for an Employee under this Plan, the rules set forth
in Sections 2530.200b-2(b) and (c) of the Department of Labor Regulations shall
apply, said Sections being herein incorporated by reference. Hours of Service
shall be credited to the Plan Year or other relevant period during which the
services were performed or the nonworking time occurred, regardless of the time
when Compensation therefor may be paid. Any Employee for whom no hourly
employment records are kept by the Employer shall be credited with 190 Hours of
Service for each calendar month in which he would have been credited with a
least one Hour or Service under the foregoing provisions, if hourly records were
available. Effective January 1, 1985, for absences commencing on or after that
date, solely for purposes of determining whether a Break for participation and
vesting purposes has occurred in an Eligibility Period or Plan Year, an
individual who is absent from work for maternity or paternity reasons shall
receive credit for the Hours of Service which would otherwise have been credited
to such individual but for such absence, or in any case in which such hours
cannot be determined, 8 Hours of Service per day of such absence. For purposes
of this Section 1.1(x), an absence from work for maternity or paternity reasons
means an absence (1) by reason of the pregnancy of the individual, (2) by reason
of a birth of a child of the individual, (3) by reason of the placement of a
child with the individual in connection with the adoption of such child by such
individual, or (4) for purposes of caring for such child for a period beginning
immediately following such birth or placement. The Hours of Service credited
under this provision shall be credited (1) in the computation period in which
the absence begins if the crediting is necessary to prevent a Break in that
period, or (2) in all other cases, in the following computation period.

 

 
5

--------------------------------------------------------------------------------

 

 

(y)     “Investment Adjustments” shall mean the increases and/or decreases in
the value of a Participant’s accounts attributable to earnings, gains, losses
and expenses of the Fund, as set forth in Section 5.3.

 

(z)     “Leased Employee” shall mean any person defined as such by Code §
414(n). In general, a Leased Employee is any person who is not otherwise an
employee of the Employer or an Affiliate (referred to collectively as the
“recipient”) and who pursuant to an agreement between the recipient and any
other person (“leasing organization”) has performed services for the recipient
(or for the recipient and related persons determined in accordance with Code §
414(n)(6)) on a substantially full-time basis for a period of at least one year
and such services are performed under primary direction or control by the
recipient. For purposes of the requirements listed in Code § 414(n)(3), any
Leased Employee shall be treated as an employee of the recipient, and
contributions or benefits provided by the leasing organization which are
attributable to services performed for the recipient shall be treated as
provided by the recipient. However, if Leased Employees constitute less than 20%
of the recipient’s non-highly compensated work force within the meaning of Code
§ 414(n)(5)(C)(ii), those Leased Employees covered by a plan described in Code §
414(n)(5) shall be disregarded. Notwithstanding the foregoing, no Leased
Employee shall be an Employee or a Participant in this Plan.

 

(aa)     “Limitation Year” shall mean the Plan Year.

 

(bb)     “Normal Retirement Date” shall mean the first day of the month
coincident with or during which a Participant attains age 65 and completes the
fifth anniversary of his participation in the Plan.

 

(cc)     “Participant” shall mean an Employee who has met all of the eligibility
requirements of the Plan and who is ‘currently included in the Plan as provided
in Article II hereof.

 

(dd)     “Plan” shall mean the HMN Financial, Inc. Employee Stock Ownership
Plan, as described herein or as hereafter amended from time to time.

 

(ee)     “Plan Year” shall mean any 12 consecutive month period commencing on
January 1 and ending on December 31.

 

 
6

--------------------------------------------------------------------------------

 

 

(ff)     “Qualified Domestic Relations Order” shall mean any judgment, decree or
order (including approval of a property settlement agreement) that relates to
the provision of child support, alimony, marital property rights to a spouse,
former spouse, child or other dependent of the Participant (all such persons
hereinafter termed “alternate payee”) and is made pursuant to a State domestic
relations law (including community property law) and, further, that creates or
recognizes the existence of an alternate payee’s right to, or assigns to an
alternate payee the right to receive all or a portion of the benefits payable
with respect to a Participant and that clearly specifies the following:

 

(1)     the name and last known mailing address (if available) of the
Participant and the name and mailing address of each alternate payee to which
the order relates;

 

(2)     the amount or percentage of the Participant’s benefits to be paid to an
alternate payee or the manner in which the amount is to be determined; and

 

(3)     the number of payments or period for which payments are required.

 

A domestic relations order is not a Qualified Domestic Relations Order if it:

 

(1)     requires the Plan to provide any type or form of benefit or any option
not otherwise provided under the Plan; or,

 

(2)     requires the Plan to provide increased benefits; or

 

(3)     requires payment of benefits to an alternate payee that is required to
be paid to another alternate payee under a previously existing Qualified
Domestic Relations Order.

 

(gg)     “Retirement” shall mean termination of employment which qualifies as
early, normal or Disability retirement as described in Article VI.

 

(hh)     “Service” shall mean employment with the Employer.

 

(ii)     “Sponsor” shall mean HMN Financial, Inc., a Delaware corporation.

 

(jj)     “Trust Agreement” shall mean the agreement, dated June 2, 1994 by and
between HMN Financial, Inc., a Delaware corporation, and First Bankers Trust Co,
N.A.

 

(kk)     “Trustee” shall mean the Trustee or Trustees by whom the assets of the
Plan are held, as provided in the Trust Agreement, or his or their successors.

 

(ll)     “Valuation Date” shall mean the last day of each Plan Year. The Trustee
may make additional valuations, at the instruction of the Administrator, but in
no event may the Administrator request additional valuations by the Trustee more
frequently than quarterly. Whenever such date falls on a Saturday, Sunday or
holiday, the preceding business day shall be the Valuation Date.

 

(mm)     “Year of Service” shall mean any Plan Year during which an Employee has
completed at least 1,000 Hours of Service, except as otherwise specified in
Article III. In the determination of Years of Service for eligibility and
vesting purposes under this Plan, the term “Year of Service” shall also mean any
Plan Year during which an Employee has completed at least 1,000 Hours of Service
with an Affiliate.

 

 
7

--------------------------------------------------------------------------------

 

 

1.2

Plurals and Gender.

 

Where appearing in the Plan and the Trust Agreement, the masculine gender shall
include the feminine and neuter genders, and the singular shall include the
plural, and vice versa, unless the context clearly indicates a different
meaning.

 

1.3

Incorporation of Trust Agreement.

 

The Trust Agreement, as the same may be amended from time to time, is intended
to be and hereby is incorporated by reference into this Plan and for all
purposes shall be deemed a part of the Plan.

 

1.4

Headings.

 

The headings and sub-headings in this Plan are inserted for the convenience of
reference only and are to be ignored in any construction of the provisions
hereof.

 

1.5

Severability.

 

In case any provision of this Plan shall be held illegal or void, such
illegality or invalidity shall not affect the remaining provisions of this Plan,
but shall be fully severable, and the Plan shall be construed and enforced as if
said illegal or invalid provisions had never been inserted herein.

 

1.6

References to Governmental Regulations.

 

References in this Plan to regulations issued by the Internal Revenue Service,
the Department of Labor, or other governmental agencies shall include all
regulations, rulings, procedures, releases and other position statements issued
by any such agency.

 

1.7

Benefits Determined Under Provisions in Effect at Termination of Employment.

 

Except as may be specifically provided herein to the contrary, benefits under
the Plan attributable to service prior to a Participant’s employment termination
shall be determined and paid in accordance with the provisions of the Plan as in
effect as of the date the employment termination occurred unless he or she
resumes Service after that date and such resumption of Service causes a contrary
result under the provisions hereof. However, the provisions of this document
shall apply to any such Participant to the extent necessary to maintain the
qualified status of the Plan under Code § 401(a) or to comply with the
requirements of ERISA.

 

1.8

Effective Date of Restatement.

 

Unless a different date is specified for some purpose in this document, the
provisions of this amended and restated Plan document are generally effective as
of January 1, 2016. However, any provision necessary to comply with a
requirement of federal legislation or a Treasury regulation which has an
effective date earlier than January 1, 2016, shall be effective as of the date
required by the applicable law or regulation, unless a different effective date
is specifically stated in this document.

 

 
8

--------------------------------------------------------------------------------

 

 

ARTICLE II
PARTICIPATION

 

2.1

Commencement of Participation.

 

(a)     Any Employee who completes at least 1,000 Hours of Service during his
Eligibility Period or during any Plan Year beginning after his Date of Hire
shall initially become a Participant on the Entry Date coincident with or next
following the later of the following dates, provided he is employed by the
Employer on that Entry Date:

 

(1)     The date which is 12 months after his Date of Hire; and

 

(2)     The date on which he attains age 18.

 

(b)     Any Employee who had satisfied the requirements set forth in Section
2.1(a) during the 12-month period prior to the Effective Date became a
Participant on the Effective Date, provided he was still employed by the
Employer on the Effective Date.

 

2.2

Termination of Participation.

 

After commencement or resumption of his participation, an Employee shall remain
a Participant during each consecutive Plan Year thereafter until the earliest of
the following dates:

 

(a)     His actual Retirement date;

 

(b)     His date of death; or

 

(c)     The last day of a Plan Year during which he incurs a Break.

 

2.3

Resumption of Participation.

 

(a)     Any Participant whose employment terminates and who resumes Service
before he incurs a Break shall resume participation immediately on the date he
is reemployed.

 

(b)     Except as otherwise provided in Section 2.3(c), any Participant who
incurs one or more Breaks and resumes Service shall resume participation
retroactively as of the first day of the first Plan Year in which he completes a
Year of Service after such Break(s).

 

(c)     Any Participant who incurs one or more Breaks and resumes Service, but
whose pre-Break Service is not reinstated to his credit pursuant to Section 3.3,
shall be treated as a new Employee and shall again be required to satisfy the
eligibility requirements contained in Section 2.1 before resuming participation
on the appropriate Entry Date, as specified in Section 2.1.

 

 
9

--------------------------------------------------------------------------------

 

 

2.4

Determination of Eligibility.

 

The Administrator shall determine the eligibility of Employees in accordance
with the provisions of this Article. For each Plan Year, the Employer shall
furnish the Administrator a list of all Employees, indicating the original date
of their reemployment with the Employer and any Breaks they may have incurred.

 

 
10

--------------------------------------------------------------------------------

 

 

ARTICLE III
CREDITED SERVICE

 

3.1

Service Counted for Eligibility Purposes.

 

Except as provided in Section 3.3, all Years of Service completed by an Employee
shall be counted in determining his eligibility to become a Participant on and
after the Effective Date, whether such Service was completed before or after the
Effective Date. Further, Years of Service completed prior to January 1, 1998,
with the former Marshalltown Finance Corporation and its subsidiary,
Marshalltown Savings Plan FSB, shall be treated as Years of Service with an
Employer in determining his eligibility to become a Participant on and after
January 1, 1998.

 

3.2

Service Counted for Vesting Purposes.

 

All Years of Service completed by an Employee (including Years of Service
completed prior to the Effective Date) shall be counted in determining his
vested interest in this Plan, except the following:

 

(a)     Service which is disregarded under the provisions of Section 3.3;

 

(b)     Service prior to the Effective Date of this Plan if such Service would
have been disregarded under the “break in service” rules (within the meaning of
IRS Treas. Reg. § 1.41l(a)-5(b)(6)).

 

Further, Years of Service completed prior to January 1, 1998, with the former
Marshalltown Finance Corporation and its subsidiary, Marshalltown Savings Bank
FSB, shall be treated as Years of Service with an Employer in determining his
vested interest in the Plan.

 

3.3

Credit for Pre-Break Service.

 

Upon his resumption of participation following one or a series of consecutive
Breaks, an Employee’s pre-Break Service shall be reinstated to his credit for
all purposes of this Plan only if either:

 

(a)     He was vested in any portion of his accrued benefit at the time the
Break(s) began; or

 

(b)     The number of his consecutive Breaks does not equal or exceed the
greater of 5 or the number of his Years of Service credited to him before the
Breaks began.

 

Except as provided in the foregoing, none of an Employee’s Service prior to one
or a series of consecutive Breaks shall be counted for any purpose in connection
with his participation in this Plan thereafter.

 

 
11

--------------------------------------------------------------------------------

 

 

3.4

Service Credit During Authorized Leaves.

 

An Employee shall receive no Service credit under Section 3.1 or 3.2 during any
Authorized Leave of Absence. However, solely for the purpose of determining
whether he has incurred a Break during any Plan Year in which he is absent from
Service for one or more Authorized Leaves of Absence, he shall be credited with
40 Hours of Service for each week during any such leave period. Notwithstanding
the foregoing, if an Employee fails to return to Service on or before the end of
a leave period, he shall be deemed to have terminated Service as of the first
day of such leave period and his credit for Hours of Service, determined under
this Section 3.4, shall be revoked. Notwithstanding anything contained herein to
the contrary, an Employee who is absent by reason of military service as set
forth in Section 1.1(d)(1) shall be given Service credit under this Plan for
such military leave period to the extent, and for all purposes, required by law.

 

3.5

Service Credit During Maternity or Paternity Leave.

 

Effective for absences beginning on or after January 1, 1985, for purposes of
determining whether a Break has occurred for participation and vesting purposes,
an individual who is on maternity or paternity leave as described in Section
1.1(x), shall be deemed to have completed Hours of Service during such period of
absence, all in accordance with Section 1.1(x). Notwithstanding the foregoing,
no credit shall be given for such Hours of Service unless the individual
furnishes to the Administrator such timely information as the Administrator may
reasonably require to determine:

 

(a)     that the absence from Service was attributable’ to one of the maternity
or paternity reasons enumerated in Section 1.1(x); and

 

(b)     the number of days for which such absence lasted.

 

In no event, however, shall any credit be given for such leave other than for
determining whether a Break has occurred.

 

3.6

Ineligible Employees.

 

Notwithstanding any provisions of this Plan to the contrary, any person who is
employed by the Employer, but who is ineligible to participate in this Plan,
either because of his failure

 

(a)     To meet the eligibility requirements contained in Article II; or

 

(b)     To be an Employee, as defined in Section 1.1(q), shall, nevertheless,
earn Years of Service for eligibility and vesting purposes pursuant to the rules
contained in this Article III. However, such a person shall not be entitled to
receive any contributions hereunder unless and until he becomes a Participant in
this Plan, and then, only during his period of participation.

 

3.7

Periods of Military Service.

 

The Plan will comply with the requirements of Code § 414(u) with respect to each
Participant who is absent from service because of “qualified military service”
(as defined in Code § 414(u)(5)) as prescribed under Code § 414(u) (or other
federal law cited therein).

 

 
12

--------------------------------------------------------------------------------

 

 

ARTICLE IV
CONTRIBUTIONS

 

4.1

Employee Stock Ownership Contributions.

 

(a)     Subject to all of the provisions of this Article IV, for each Plan Year
commencing on or after the Effective Date, the Employer shall make an Employee
Stock Ownership contribution to the Fund, in such amount as may be determined by
the Board of Directors in its discretion. Such contribution shall be in the form
of cash or Employer Securities. In determining the value of Employer Securities
transferred to the Fund as an Employee Stock Ownership contribution, the
Administrator may determine the average of closing prices of such securities for
a period of up to 90 consecutive days immediately preceding the date on which
the securities are contributed to the Fund. In the event that the Employer
Securities are not readily tradable on an established securities market, the
value of the Employer Securities transferred to the Fund shall be determined by
an independent appraiser in accordance with Section 8.9.

 

(b)     In no event shall such contribution by the Employer exceed for any Plan
Year the maximum amount that may be deducted by the Employer under Code § 404,
nor shall such contribution cause the Employer to violate its regulatory capital
requirements. Each Employee Stock Ownership contribution by the Employer shall
be deemed to be made on the express condition that the Plan, as then in effect,
shall be qualified under Code §§ 401 and 501 and that the amount of such
contribution shall be deductible from the Employer’s income under Code § 404.

 

4.2

Time and Manner of Employee Stock Ownership Contributions.

 

(a)     The Employee Stock Ownership contribution (if any) for each Plan Year
shall be paid to the Trustee in one lump sum or installments at any time on or
before the expiration of the time prescribed by law (including any extensions)
for filing of the Employer’s federal income tax return for its fiscal year
ending concurrent with or during such Plan Year. Any portion of the Employee
Stock Ownership contribution for each Plan Year that may be made prior to the
last day of the Plan Year shall be maintained by the Trustee in the Contribution
Holding Account described in Section 5.2 until the last day of such Plan Year.

 

(b)     If an Employee Stock Ownership contribution for a Plan Year is paid
after the close of the Employer’s fiscal year which ends concurrent with or
during such Plan Year but on or prior to the due date (including any extensions)
for filing of the Employer’s federal income tax return for such fiscal year, it
shall be considered, for allocation purposes, as an Employee Stock Ownership
contribution to the Fund for the Plan Year for which it was computed and
accrued, unless such contribution is accompanied by a statement to the Trustee,
signed by a representative of the Employer, which specifies that the Employee
Stock Ownership contribution is made with respect to the Plan Year in which it
is received by the Trustee. Any Employee Stock Ownership contribution paid by
the Employer during any Plan Year but after the due date (including any
extensions) for filing of its federal income tax return for the fiscal year of
the Employer ending on or before the last day of the preceding Plan Year shall
be treated, for allocation purposes, as an Employee Stock Ownership contribution
to the Fund for the Plan Year in which the contribution is paid to the Trustee.

 

 
13

--------------------------------------------------------------------------------

 

 

(c)     Notwithstanding anything contained herein to the contrary, no Employee
Stock Ownership contribution shall be made for any year during which a
“limitations account” created pursuant to Section 5.6(c)(2) is in existence
until the balance of such limitations account has been reallocated in accordance
with Section 5.6(c)(2).

 

4.3

Records of Contributions.

 

The Employer shall deliver at least annually to the Trustee, with respect to the
contributions contemplated in Section 4.1, a certificate of the Administrator,
in such form as the Trustee shall approve, setting forth:

 

(a)     The aggregate amount of contributions, if any, to the Fund for such Plan
Year;

 

(b)     The names, Internal Revenue Service identifying numbers and current
residential addresses of all Participants in the Plan;

 

(c)     The amount and category of contributions to be allocated to each such
Participant; and

 

(d)     Any other information reasonably required for the proper operation of
the Plan.

 

4.4

Erroneous Contributions.

 

(a)     Notwithstanding anything herein to the contrary, upon the Employer’s
request, a contribution which was made by a mistake of fact, or conditioned upon
the qualification of the Plan or any amendment thereof, under Code § 401, or
upon the deductibility of the contribution under Code § 404, shall be returned
to the Employer by the Trustee within one year after the payment of the
contribution, the denial of the qualification or the disallowance of the
deduction (to the extent disallowed), whichever is applicable; provided,
however, that in the case of disqualification of the Plan based upon any
amendment hereto, the Employer shall not be entitled to the return of its
Employee Stock Ownership contribution unless an Application for Determination
with respect to the Plan amendment had been filed with the Internal Revenue
Service within one year after the adoption of such amendment by the Employer.
Any portion of a contribution returned pursuant to this Section 4.4 shall be
adjusted to reflect its proportionate share of the losses of the fund, but shall
not be adjusted to reflect any earnings or gains. Notwithstanding any provisions
of this Plan to the contrary, the right or claim of any Participant or
Beneficiary to any asset of the Fund or any benefit under this Plan shall be
subject to and limited by this Section 4.4.

 

(b)     In no event shall voluntary Employee contributions be accepted. Any such
voluntary Employee contributions (and any earnings attributable thereto)
mistakenly received by the Trustee shall promptly be returned to the
Participant.

 

 
14

--------------------------------------------------------------------------------

 

 

ARTICLE V
ACCOUNTS, ALLOCATIONS AND INVESTMENTS

 

5.1

Establishment of Separate Participant Accounts.

 

The Administrator shall establish and maintain separate individual accounts for
Participants in the Plan and for each Former Participant in accordance with the
provisions of this Article V. Such separate accounts shall be for accounting
purposes only and shall not require a segregation of the Fund, and no
Participant, Former Participant or Beneficiary shall acquire any right to or
interest in any specific assets of the Fund as a result of the allocations
provided for under this Plan, except where segregation is expressly provided for
in this Plan.

 

(a)     Employee Stock Ownership Accounts.

 

The Administrator shall establish a separate Employee Stock Ownership Account in
the Fund for each Participant. The account shall be credited as of the last day
of each Plan Year with the amounts allocated to the Participant under Sections
5.4 and 5.5. The Administrator may establish subaccounts hereunder, an Employer
Stock Account reflecting a Participant’s interest in Employer Securities held by
the Trust and an Other Investments Account reflecting the Participant’s interest
in his Employee Stock Ownership Account other than Employer Securities.

 

(b)     Distribution Accounts.

 

In any case where distribution of a terminated Participant’s vested interest in
the Plan is to be deferred, the Administrator shall establish a separate,
nonforfeitable account in the Fund to which the balance in his Employee Stock
Ownership Account in the Plan shall be transferred after such Participant incurs
a Break. Unless the Former Participant’s distribution accounts are segregated
for investment purposes pursuant to section 9.4, they shall share in Investment
Adjustments.

 

(c)     Other Accounts.

 

The Administrator shall establish such other separate accounts for each
Participant as may be necessary or desirable for the convenient administration
of the Fund.

 

5.2     Establishment of Contribution Holding and Suspense Accounts.

 

The Administrator shall establish separate accounts as follows:

 

(a)     Contribution Holding Account.

 

The Administrator shall establish a Contribution Holding Account. There shall be
credited to such Contribution Holding Account any Employee Stock Ownership
contributions that may be made prior to the last day of the Plan Year, as
provided in Section 4.2. The Contribution Holding Account shall share
proportionately as to time and amount in any Investment Adjustments. As of the
last day of each Plan Year, the balance of the Contribution Holding Account
shall be added to any other Employee Stock Ownership contributions that may have
been made for that Plan Year and allocated to the Employee Stock Ownership
Accounts of Participants as provided in Section 5.5.

 

 
15

--------------------------------------------------------------------------------

 

 

(b)     Exempt Loan Suspense Account.

 

For each Exempt Loan taken by the Plan, the Administrator shall establish a
separate Exempt Loan Suspense Account. Exempt Loan payments shall be attributed
to the appropriate Exempt Loan Suspense Account in accordance with Sections 8.5
and 8.6. All Employer Securities released for a given Plan Year from all the
ESOP Exempt Loan Suspense Accounts pursuant to Sections 8.5 and 8.6 shall be
pooled and allocated as of the last day of such Plan Year to the Employee Stock
Ownership Accounts of Participants as provided in Section 5.5.

 

5.3

Allocation of Earnings, Losses and Expenses.

 

As of each Valuation Date, any increase or decrease in the net worth of the
aggregate Employee Stock Ownership Accounts held in the Fund attributable to
earnings, losses, expenses and unrealized appreciation or depreciation in each
such aggregate Account, as determined by the Trustee pursuant to the Trust
Agreement, shall be credited to or deducted from the appropriate suspense
accounts and all Participants’ Employee Stock Ownership Accounts (except
segregated distribution accounts described in Section 5.1(b) and the
“limitations account” described in Section 5.6(c)(4)) in the proportion that the
value of each such Account (determined immediately prior to such allocation and
before crediting any Employee Stock Ownership contributions and forfeitures for
the current Plan year but after adjustment for any transfer to or from such
Accounts and for the time such funds were in such Accounts) bears to the value
of all Employee Stock Ownership Accounts.

 

5.4

Allocation of Forfeitures.

 

As of the last day of each Plan Year, all forfeitures attributable to the
Employee Stock Ownership Accounts which are then available for reallocation
shall be, as appropriate, added to the Employee Stock Ownership contribution (if
any) for any such year and allocated among the Participants’ Employee Stock
Ownership Accounts, as appropriate, in the manner provided in Sections 5.5 and
5.6.

 

5.5

Allocation of Annual Employee Stock Ownership Contributions.

 

As of the last day of each Plan Year for which the Employer shall make an
Employee Stock Ownership contribution, the Administrator shall allocate the
Employee Stock Ownership contribution (including reallocable forfeitures) for
such Plan year to the Employee Stock Ownership account of each Participant who
completed at least 1,000 Hours of Service during that Plan Year, provided that
he is still employed by the Employer on the last day of the Plan Year. Such
allocation shall be made in the same proportion that each such Participant’s
Compensation for such Plan Year bears to the total Compensation of all such
Participants for such Plan Year, subject to Section 5.6. Notwithstanding the
foregoing, if a Participant attains his Normal Retirement Date and terminates
Service prior to the last day of the Plan Year but after completing 1,000 Hours
of Service, he shall be entitled to an allocation based on his Compensation
earned prior to his termination and during the Plan Year. Notwithstanding the
foregoing, if a Participant attains age 62 and has completed 10 years of service
with the Company and terminates service prior to the last day of the Plan Year,
but after completing 1,000 Hours of Service, he shall be entitled to an
allocation based on his Compensation earned prior to his termination and during
the Plan Year. Notwithstanding the foregoing, if a Participant attains age 60
and has completed 15 Years of Service with the Company and terminates service
prior to the last day of the Plan Year, but after completing 1,000 Hours of
Service, he shall be entitled to an allocation based on his Compensation earned
prior to his termination and during the Plan Year. Furthermore, if a Participant
completes 1,000 Hours of Service and is on a Leave of Absence on the last day of
the Plan Year because of pregnancy or other medical reason, such a Participant
shall be entitled to an allocation based on his Compensation earned during such
Plan Year.

 

 
16

--------------------------------------------------------------------------------

 

 

5.6

Limitation on Annual Additions.

 

(a) Notwithstanding any provisions of this Plan to the contrary, the total
Annual Additions credited to a Participant’s accounts under this Plan (and under
any other defined contribution plan to which the Employer or an Affiliate
contributes) for any Limitation Year shall not exceed the lesser of:

 

(1)     $53,000 for the Plan Year commencing in 2016, and adjusted for each Plan
Year to reflect cost of living adjustments for that Plan Year provided under
Code § 415(d) or published by the Secretary of the Treasury.

 

(2)     100% of the Compensation of such Participant. This paragraph (2) shall
not apply to any contribution for medical benefits after separation from service
within the meaning of Code §§ 401(h) or 419A(f)(2) which is otherwise treated as
an Annual Addition.

 

(b)     Solely for the purpose of this Section 5.6, the term “Compensation” is
defined as wages, salaries, and fees for professional services and other amounts
received (without regard to whether or not an amount is paid in cash) for
personal services actually rendered in the course of employment with the
Employer to the extent that the amounts are includable in gross income (or to
the extent the amount would have been received and includible in gross income
but for an election under Code §§ 125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B),
402(k), or 457(b).

 

(1)          “Compensation” specifically includes, but is not limited to:

 

(A)     Commissions paid to salespeople, compensation for services on the basis
of a percentage of profits, commissions on insurance premiums, tips, bonuses,
fringe benefits, reimbursements or other expense allowances under a
nonaccountable plan (as described in IRS Treas. Reg. § 1.62-2(c));

 

(B)     Amounts described in Code §§ 104(a)(3), 105(a), or 105(h), but only to
the amount that these amounts are includible in gross income;

 

(C)     Amounts paid or reimbursed by the Employer for moving expenses incurred
by an Employee, but only to the extent that at the time of the payment it is
reasonable to believe that these amounts are not deductible by the Employee
under Code § 217;

 

(D)     The value of a nonqualified stock option granted to an Employee, but
only to the extent that the value of the option is includible in gross income of
the Employee for the taxable year of the stock option grant;

 

 
17

--------------------------------------------------------------------------------

 

 

(E)     The amount includible in the gross income of the Employee upon making
the election described in Code § 83(b);

 

(F)     Amounts that are includible in the gross income of an Employee under the
rules of Code §§ 409A or 457(f)(1)(A) or because the amounts are constructively
received by the Employee; and

 

(G)     Amounts paid after the Employee’s severance from employment, but only
including regular pay for services during the Employee’s regular working hours,
or pay for services outside the Employee’s regular working hours, (such as
overtime or shift differential), commissions, bonuses, or other similar
payments, and only if such pay would have been paid to the Employee prior to
severance from employment if the Employee had continued in employment with the
Employer. Such pay is Compensation only if paid by the later of (i) 2½ months
after the Employee’s severance from employment with the Employer or (ii) the end
of the Limitation Year that includes the date of the Employee’s severance from
employment.

 

Notwithstanding anything in this section to the contrary, “Compensation” will
not exceed the amount permitted to be taken into account for any Limitation Year
under Code § 401(a)(17).

 

(2)          “Compensation” specifically excludes:

 

(A)     Employer contributions (other than elective contributions described in
Code §§ 402(e)(3), 408(k)(6), 408(p)(2)(A)(i), or 457(b)) to a plan of deferred
compensation (including a simplified employee pension described in Code § 408(k)
or a simple retirement account described in Code § 408(p)), to the extent not
includible in the Employee’s gross income for the taxable year in which
contributed, and any distributions from a plan of deferred compensation
regardless of whether the distribution amounts are includible in the gross
income of the Employee when distributed;

 

(B)     Amounts realized from the exercise of a nonqualified stock option, or
when restricted stock (or property) held by the employee either becomes freely
transferable or is no longer subject to a substantial risk of forfeiture;

 

(C)     Amounts realized from the sale, exchange or other disposition of stock
acquired under a qualified stock option;

 

(D)     Other amounts which receive special tax benefits, such as premiums for
group term life insurance (but only to the extent that the premiums are not
includible in the gross income of the Employee and are not salary reduction
amounts described in Code § 125);

 

(E)     Amounts received after an Employee’s severance from employment for
unused accrued bona fide sick, vacation or other leave; and

 

(F)     Other items of remuneration similar to items described in (b)(2)(a)-(d)
above.

 

 
18

--------------------------------------------------------------------------------

 

 

(c)          In the event that the limitations on Annual Additions described in
this Section 5.6(a) above are exceeded for any reason allowed under any
applicable guidance with respect to any Participant in any Limitation Year, then
the contributions allocable to the Participant for such year shall be reduced to
the minimum extent required by such limitations in the following order of
priority:

 

(1)     If any further reductions in Annual Additions are necessary, then the
Employee Stock Ownership contributions and forfeitures allocated during such
Limitation Year to the Participant’s Employee Stock Ownership Account shall be
reduced. The amount of any such reductions in the Employee Stock Ownership
contributions and forfeitures shall be reallocated to all other Participants in
the same manner as set forth under Sections 5.4 and 5.5.

 

(2)     Any amounts which cannot be reallocated to other Participants in a
current Limitation Year in accordance with Section 5.6(c)(1) above because of
the limitations contained in Section 5.6(a) shall be credited to an account
designated as the “limitations account” and carried forward to the next and
subsequent Limitation Years until it can be reallocated to all Participants as
set forth in Sections 5.4, and 5.5, as appropriate. No Investment Adjustments
shall be allocated to this limitations account. In the next and subsequent
Limitation Years, all amounts in the limitations account must be allocated in
the manner described in Sections 5.4 and 5.5, as appropriate, before any
Employee Stock Ownership contributions may be made to this Plan for that
Limitation Year.

 

(3)     The Administrator shall determine to what extent the Annual Additions to
any Participant’s Employee Stock Ownership Account must be reduced in each
Limitation Year. The Administrator shall reduce the Annual Additions to all
other qualified, tax-exempt retirement plans maintained by the Employer in
accordance with the terms contained therein for required reductions or
reallocations mandated by Code § 415 before reducing any Annual Additions in
this Plan.

 

(4)     In the event this Plan is voluntarily terminated by the Employer under
Section 13.5, any amounts credited to the limitations account described in
Section 5.6(c)(2) above which have not be reallocated as set forth herein shall
be distributed to the Participants who are still employed by the Employer on the
date of termination, in the proportion that each Participant’s Compensation
bears to the Compensation of all Participants.

 

(5)     Corrections for excess Annual Additions, if any, will be made as
provided above (to the extent not inconsistent with applicable Treasury
Regulations or other guidance) and under the appropriate program described in
IRS Revenue Procedure 2013-12 (or subsequent guidance).

 

 
19

--------------------------------------------------------------------------------

 

 

(d)     In the event that the Employer is a member of (1) a controlled group of
corporations or a group of trades or businesses under common control (as
described in Code §§ 414(b) or (c), as modified by Code § 415(h) thereof), or
(2) an affiliated service group (as described in Code § 414(m)), the Annual
Additions credited to any Participant’s accounts in any such Limitation Year
shall be further limited by reason of the existence of all other qualified
retirement plans maintained by such affiliated corporations, other entities
under common control or other members of the affiliated service group, to the
extent such reduction is required by Code § 415 and the regulations promulgated
thereunder. The Administrator shall determine if any such reduction in the
Annual Additions to a Participant’s accounts is required for this reason, and if
so, the same provisions as stated in 5.6(c) above shall apply.

 

5.7

Erroneous Allocations.

 

No Participant shall be entitled to any Annual Additions or other allocations to
his accounts in excess of those permitted under Sections 5.3, 5.4, 5.5, and 5.6.
If it is determined at anytime that the Administrator and/or Trustees have erred
in accepting and allocating any contributions or forfeitures under this Plan, or
in allocating Investment Adjustments, or in excluding or including any person as
a Participant, then the Administrator, in a uniform and nondiscriminatory
manner, shall determine the manner in which such error shall be corrected and
shall promptly advise the Trustee in writing of such error and of the method for
correcting such error. The accounts of any or all Participants may be revised,
if necessary, in order to correct such error.

 

5.8

Value of Participant’s Interest in Fund.

 

At any time, the value of a Participant’s interest in the Fund shall consist of
the aggregate value of his Employee Stock Ownership Account and his distribution
account, if any, determined as of the next-preceding Valuation Date. The
Administrator shall maintain adequate records of the cost basis of Employer
Securities allocated to each Participant’s Employer Stock Ownership Account.

 

5.9

Investment of Account Balances.

 

The Employee Stock Ownership Accounts shall be invested primarily in Employer
Securities. Employer Securities shall constitute at least 51% of the assets of
all Employee Stock Ownership Accounts. All sales of Employer Securities by the
Trustee attributable to the Employee Stock Ownership Accounts of all
Participants shall be charged pro rata to the Employee Stock Ownership Accounts
of all Participants.

 

 
20

--------------------------------------------------------------------------------

 

 

ARTICLE VI
RETIREMENT, DEATH AND DESIGNATION OF BENEFICIARY

 

6.1

Normal Retirement.

 

A Participant who reaches his Normal Retirement Date and who shall retire at
that time shall thereupon be entitled to retirement benefits based on the value
of his interest in the Fund, payable pursuant to the provisions of Section 9.1.
A Participant who remains in Service after his Normal Retirement Date shall not
be entitled to any retirement benefits until his actual termination of Service
thereafter (except as provided in Section 9.3(g)) and he shall meanwhile
continue to participate in this Plan.

 

6.2

Early Retirement.

 

A Participant who reaches his Early Retirement .Date may retire at such time
(or, at his election, as of the first day of any month thereafter prior to his
Normal Retirement Date) and shall thereupon be entitled to retirement benefits
based on the value of his interest in the Fund, payable pursuant to the
provisions of Section 9.1.

 

6.3

Disability Retirement.

 

In the event a Participant incurs a Disability, he may retire on his Disability
Retirement Date and shall thereupon be entitled to retirement benefits based on
the value of his interest in the Fund, payable pursuant to the provisions of
Section 9.1.

 

6.4

Death Benefits.

 

(a)     Upon the death of a Participant before his Retirement or other
termination of Service, the value of his interest in the Fund shall be payable
pursuant to the provisions of Section 9.1. The Administrator shall direct the
Trustee to distribute his interest in the Fund to any surviving Beneficiary
designated by the Participant or, if none, to such persons designated by the
Administrator pursuant to Section 6.5.

 

(b)     Upon the death of a Former Participant, the Administrator shall direct
the Trustee to distribute any undistributed balance of his interest in the Fund
to any surviving Beneficiary designated by him or, if none, to such persons
designated by the Administrator pursuant to Section 6.5.

 

(c)     The Administrator may require such proper proof of death and such
evidence of the right of any person to receive the interest in the Fund of a
deceased Participant or Former Participant as the Administrator may deem
desirable. The Administrator’s determination of death and of the right of any
person to receive payment shall be conclusive.

 

6.5

Designation of Death Beneficiary and Manner of Payment.

 

(a)     Each Participant shall have the right to designate a Beneficiary or
Beneficiaries to receive the sum or sums to which he may be entitled upon his
death. The Participant may also designate the manner in which any death benefits
under this Plan shall be payable to his Beneficiary, provided that such
designation is in accordance with Section 9.4. Such designation of Beneficiary
and manner of payment shall be in writing and delivered to the Administrator,
and shall be effective when received by the Administrator. The Participant shall
have the right to change such designation by notice in writing to the
Administrator. Such change of Beneficiary or the manner of payment shall become
effective upon its receipt by the Administrator. Any such change shall be deemed
to revoke all prior designations.

 

 
21

--------------------------------------------------------------------------------

 

 

(b)     If a Participant shall fail to designate validly a Beneficiary or if no
designated Beneficiary survives the Participant, his interest in the Fund shall
be paid to the person or persons in the first of the following classes of
successive preference Beneficiaries surviving at the death of the Participant:
the Participant’s (1) widow or widower, (2) children, (3) parents, and
(4) estate. The Administrator shall decide what Beneficiaries, if any, shall
have been validly designated, and its decision shall be binding and conclusive
on all persons.

 

(c)     Notwithstanding the foregoing, if a Participant has been married
throughout the 12 month period preceding the date of his death, the sum or sums
to which he may be entitled under this Plan upon his death shall be paid to his
spouse, unless the Participant’s spouse shall have consented to the election of
another Beneficiary. Such a spousal consent shall be in writing and shall be
witnessed either by a representative of the Plan or a notary public. If it is
established to the satisfaction of the Administrator that such spousal consent
cannot be obtained because there is no spouse, because the spouse cannot be
located, or other reasons prescribed by governmental regulations, the consent of
the spouse may be waived, and the Participant may designate a Beneficiary or
Beneficiaries other than his spouse.

 

 
22

--------------------------------------------------------------------------------

 

 

ARTICLE VII
VESTING AND FORFEITURES

 

7.1

Vesting on Death, Disability and Normal Retirement.

 

Unless his participation in this Plan shall have terminated prior thereto, upon
a Participant’s death, Disability or upon his attainment of Normal Retirement
Date (whether or not he actually retires at that time) while he is still
employed by the Employer, the Participant’s entire interest in the Fund shall be
fully vested and nonforfeitable.

 

7.2

Vesting on Termination of Participation.

 

Upon termination of his participation in this Plan for any reason other than
death, Disability, or Normal Retirement, a Participant shall be vested in a
percentage of his Employee Stock Ownership Account based on the Years of Service
(including Years of Service prior to the Effective Date) credited to him for
vesting purposes at the time of his termination of participation.

 

(a)     For any Participant who completes at least one Hour of Service on or
after January 1, 2015 (or, if earlier, the date on which any Exempt Loan that
was outstanding on January 1, 2007 is repaid), the following vesting schedule
applies:

 

Years of Service Completed

 

Percentage Vested

     

Less than 3

 

0%

     

3 or more

 

100%

 

(b)     For any Participant who does not meet the requirement in subsection (a),
the following vesting schedule applies:

 

Years of Service Completed

 

Percentage Vested

     

Less than 5

 

0%

     

5 or more

 

100%

 

Any portion of the Participant’s Employee Stock Ownership Account which is not
vested at the time he incurs a Break shall thereupon be forfeited and disposed
of pursuant to Section 7.3. Distribution of the vested portion of a terminated
Participant’s interest in the Plan may be authorized by the Administrator in any
manner permitted under Section 9.1.

 

7.3

Disposition of Forfeitures.

 

(a)     In the event a Participant incurs a Break and subsequently resumes both
his Service and his participation in the Plan prior to incurring at least 5
Breaks, the forfeitable portion of his Employee Stock Ownership Account shall be
reinstated to the credit of the Participant as of the date he resumes
participation.

 

 
23

--------------------------------------------------------------------------------

 

 

(b)     In the event a Participant terminates Service and subsequently incurs a
Break and receives a distribution, or in the event a Participant does not
terminate Service, but incurs at least 5 Breaks, or in the event that a
Participant terminates Service and incurs at least 5 Breaks but has not received
a distribution, then the forfeitable portion of his Employer Account, including
Investment Adjustments, shall be reallocated to other Participants, pursuant to
Section 5.4 as of the date the Participant incurs such Break or Breaks, as the
case may be.

 

(c)     In the event a former Participant who had received a distribution from
the Plan is rehired, he shall repay the amount of his distribution before the
earlier of 5 years after the date of his rehire by the Employer, or the close of
the first period of 5 consecutive Breaks commencing after the withdrawal in
order for any forfeited amounts to be restored to him.

 

 
24

--------------------------------------------------------------------------------

 

 

ARTICLE VIII
EMPLOYEE STOCK OWNERSHIP PROVISIONS

 

8.1

Right to Demand Employer Securities.

 

A Participant entitled to a distribution from his Employee Stock Ownership
Account shall be entitled to demand that his interest in the Account be
distributed to him in the form of Employer Securities, all subject to Section
9.10. In the event that the Employer Securities are not readily tradable on an
established market, the Participant shall be entitled to require that the
Employer repurchase the Employer Securities under a fair valuation formula, as
provided by governmental regulations. The Participant or Beneficiary shall be
entitled to exercise the put option described in the preceding sentence for a
period of not more than 60 days following the date of distribution of Employer
Securities to him. If the put option is not exercised within such 60-day period,
the Participant or Beneficiary may exercise the put option during an additional
period of not more than 60 days after the beginning of the first day of the
first Plan Year following the Plan Year in which the first put option period
occurred, all as provided in regulations promulgated by the Secretary of the
Treasury.

 

8.2

Voting Rights.

 

Each Participant with an Employee Stock Ownership Account shall be entitled to
direct the Trustee as to the manner in which the Employer Securities in such
Account are to be voted. Employer Securities held in the Employee Stock
Ownership Suspense Account or the Exempt Loan Suspense Account shall be voted by
the Trustee on each issue with respect to which shareholders are entitled to
vote, in the proportion that the Participants had voted the shares allocated to
their Accounts with respect to such issue. Prior to the initial allocation of
shares, the Trustee shall be entitled to vote the shares in the Suspense Account
without prior direction from the Participants or the Administrator.

 

8.3

Nondiscrimination in Employee Stock Ownership Contributions.

 

In the event that the amount of the Employee Stock Ownership contributions that
would be required in any Plan Year to make the scheduled payments on an Exempt
Loan would exceed the amount that would otherwise be deductible by the Employer
for such Plan Year under Code § 404, then no more than one-third of the Employee
Stock Ownership contributions for the Plan Year, which is also the Employer’s
taxable year, shall be allocated to the group consisting of those Employees who,
during the Plan Year or the preceding Plan Year, meet any one of the following
requirements:

 

(a)     The employee at any time during the current or prior Plan Year was a
more than 5-percent owner as defined in Code § 414(q)(2), or was the spouse,
child, parent or grandparent of such an owner to whom the owner’s stock is
attributed pursuant to Code § 318 (regardless of the Compensation of the owner
or family member).

 

(b)     The employee received Compensation from the employer in excess of
$120,000 for the prior Plan Year. The employee must also have been in the top 20
percent of employees of the employer who performed services for the employer in
such prior Plan Year, when ranked on the basis of Compensation paid during the
Plan Year. For purposes of determining the top 20 percent of employees under
Code § 414(q)(3), the Plan will disregard any non-resident aliens who receive no
earned income from the employer which constitutes income from sources within the
United States.

 

 
25

--------------------------------------------------------------------------------

 

 

(c)     The individual is a former employee who had a separation year prior to
the current Plan Year and such individual performed services for the employer
and was a highly compensated employee within the meaning of Code § 414(q) for
either (i) such separation year, or (ii) any Plan Year ending on or after the
individual’s 55th birthday. A “separation year” is the Plan Year in which the
individual separates from service with the employer. With respect to an
individual who separated from service before January 1, 1987, the individual
will be included as a highly compensated employee only if the individual was a
more than 5-percent owner or received Compensation in excess of $50,000 during
(i) the employee’s separation year (or the year preceding such separation year),
or (ii) any year ending on or after such individual’s 55th birthday (or the last
year ending before such individual’s 55th birthday).

 

(d)     The dollar amount specified in subsection (b) shall be indexed for cost
of living increases for each calendar year after 2016 as provided in the
applicable Treasury regulations. For any Plan Year, the applicable dollar amount
shall be the dollar amount in effect for the calendar year in which the Plan
Year commences.

 

(e)     For purposes of this section, “employer” includes the Employer and all
Affiliates, and “employee” includes Leased Employees.

 

(f)     For purposes of this section, “Compensation” means the amount defined as
such under Section 5.6.

 

8.4

Dividends.

 

Dividends paid with respect to Employer Securities credited to a Participant’s
Employee Stock Ownership account as of the record date for the dividend payment
may be paid in cash to the Participants, pursuant to the directions of the Board
of Directors of the Sponsor. If the Board of Directors shall direct that the
aforesaid dividends shall be paid directly to Participants, the quarterly
dividends paid with respect to such Employer Securities shall be paid to the
Plan, from which dividend distributions in cash shall be made to the
Participants with respect to the Employer Securities in their Employee Stock
Ownership Accounts within 90 days of the close of the Plan Year in which the
dividends were paid. Dividends on Employer Securities obtained pursuant to an
Exempt Loan and still held in the Suspense Account may be used to make payments
on an Exempt Loan, as described in Section 8.5.

 

 
26

--------------------------------------------------------------------------------

 

 

8.5

Exempt Loans.

 

(a)     The Sponsor may direct the Trustee to obtain Exempt Loans. The Exempt
Loan may take the form of (i) a loan from a bank or other commercial lender to
purchase Employer Securities (ii) a loan from the Employer to the Plan; or
(iii) an installment sale of Employer Securities to the Plan. The proceeds of
any such Exempt Loan shall be used, within a reasonable time after the Exempt
Loan is obtained, only to purchase Employer Securities, repay the Exempt Loan,
or repay any prior Exempt Loan. Any such Exempt Loan shall provide for no more
than a reasonable rate of interest and shall be without recourse against the
Plan. The number of years to maturity under the Exempt Loan must be definitely
ascertainable at all times. The only assets of the Plan that may be given as
collateral for an Exempt Loan are Employer Securities acquired with the proceeds
of the Exempt Loan and Employer Securities that were used as collateral for a
prior Exempt Loan repaid with the proceeds of the current Exempt Loan. Such
Employer Securities so pledged shall be placed in an Exempt Loan Suspense
Account. No person or institution entitled to payment under an Exempt Loan shall
have recourse against Trust assets other than the aforesaid collateral, Employer
Stock Ownership contributions (other than contributions of Employer Securities)
that are available under the Plan to meet obligations under the Exempt Loan and
earnings attributable to such collateral and the investment of such
contributions. All Employee Stock Ownership contributions paid during the Plan
Year in which an Exempt Loan is made (whether before or after the date the
proceeds of the Exempt Loan are received), all Employee Stock Ownership
contributions paid thereafter until the Exempt Loan has been repaid in full, and
all earnings from investment of such Employee Stock Ownership contributions,
without regard to whether any such Employee Stock Ownership contributions and
earnings have been allocated to Participants’ Employee Stock Ownership Accounts,
shall be available to meet obligations under the Exempt Loan as such obligations
accrue, or prior to the time such obligations accrue, unless otherwise provided
by the Employer at the time any such contribution is made. Any pledge of
Employer Securities shall provide for the release of shares so pledged upon the
payment of any portion of the Exempt Loan.

 

(b)     For each Plan Year during the duration of the Exempt Loan, the number of
shares of Employer Securities released from such pledge shall equal the number
of encumbered shares held immediately before release for the current Plan Year
multiplied by a fraction. The numerator of the fraction is the sum of principal
and interest paid in such Plan Year. The denominator of the fraction is the sum
of the numerator plus the principal and interest to be paid for all future
years. Such years will be determined without taking into account any possible
extension or renewal periods. If interest on any Exempt Loan is variable, the
interest to be paid in future years under the Exempt Loan shall be computed by
using the interest rate applicable as of the end of the Plan Year.

 

(c)     Notwithstanding the foregoing, the Trustee may obtain an Exempt Loan
pursuant to the terms of which the number of Employer Securities to be released
from encumbrance shall be determined solely with reference to principal
payments. In the event that such an Exempt Loan is obtained, annual payments of
principal and interest shall be at a cumulative rate that is not less rapid at
any time than level payments of such amounts for not more than 10 years. The
amount of interest in any such annual loan repayment shall be disregarded only
to the extent that it would be determined to be interest under standard loan
amortization tables. The requirement set forth in the preceding sentence shall
not be applicable from the time that, by reason of a renewal, extension, or
refinancing, the sum of the expired duration of the Exempt Loan, the renewal
period, the extension period, and the duration of a new Exempt Loan exceeds 10
years.

 

8.6

Exempt Loan Payments.

 

(a)     Payments of principal and interest on any Exempt Loan during a Plan Year
shall be made by the Trustee (as directed by the Administrator) only from
(1) Employee Stock Ownership contributions to the Trust made to meet the Plan’s
obligation under an Exempt Loan (other than contributions of Employer
Securities) and from any earnings attributable to Employer Securities held as
collateral for an Exempt Loan and investments of such contributions (both
received during or prior to the Plan Year); (2) the proceeds of a subsequent
Exempt Loan made to repay a prior Exempt Loan; and (3) the proceeds of the sale
of any Employer Securities held as collateral for an Exempt Loan. Such
contribution and earnings shall be accounted for separately by the Plan until
the Exempt Loan is repaid.

 

 
27

--------------------------------------------------------------------------------

 

 

(b)     Employer Securities released by reason of the payment of principal or
interest on an Exempt Loan from amounts allocated to Participants’ Employee
Stock Ownership Accounts shall immediately upon payment be allocated as set
forth in Section 5.5.

 

(c)     The Employer shall contribute to the Trust sufficient amounts to enable
the Trust to pay principal and interest on any such Exempt Loans as they are
due, provided however that no such contribution shall exceed the limitations in
Section 5.6. In the event that such contributions by reason of the limitations
in Section 5.6 are insufficient to enable the Trust to pay principal and
interest on such Exempt Loan as it is due, then upon the Trustee’s request the
Employer shall:

 

(1)     Make an Exempt Loan to the Trust in sufficient amounts to meet such
principal and interest payments. Such new Exempt Loan shall be subordinated to
the prior Exempt Loan. Securities released from the pledge of the prior Exempt
Loan shall be pledged as collateral to secure the new Exempt Loan. Such Employer
Securities will be released from this new pledge and allocated to the Employee
Stock Ownership Accounts of the Participants in accordance with applicable
provisions of the Plan;

 

(2)     Purchase any Employer Securities pledged as collateral in an amount
necessary to provide the Trustee with sufficient funds to meet the principal and
interest repayments. Any such sale by the Plan shall meet the requirements of
ERISA § 408(e); or

 

(3)     Any combination of the foregoing. However, the Employer shall not,
pursuant to the provisions of this subsection, do, fail to do or cause to be
done any act or thing which would result in a disqualification of the Plan as an
Employee Stock Ownership Plan under the Code.

 

(d)     Except as provided in Section 8.1 above and notwithstanding any
amendment to or termination of the Plan which causes it to cease to qualify as
an Employee Stock Ownership plan within the meaning of Code § 4975(e)(7), or any
repayment of an Exempt Loan, no shares of Employer Securities acquired with the
proceeds of an Exempt Loan obtained by the Trust to purchase Employer Securities
may be subject to a put, call or other option, or buy-sell or similar
arrangement while such shares are held by the Plan or when such Shares are
distributed from the Plan. The protections and rights provided under this
subsection (d) shall be non-terminable as provided in IRS Treas. Reg.
§ 54.4975-11(a)(3)(ii).

 

8.7

Put Option.

 

If a Participant exercises a put option (as set forth in Section 8.1) with
respect to Employer Securities that were distributed as part of a total
distribution pursuant to which a Participant’s Employee Stock Ownership Account
is distributed to him in a single taxable year, the Employer or the Plan may
elect to pay the purchase price of the Employer Securities over a period not to
exceed 5 years. Such payments shall be made in substantially equal installments
not less frequently than annually over a period beginning not later than 30 days
after the exercise of the put option. Reasonable interest shall be paid to the
Participant with respect to the unpaid balance of the purchase price and
adequate security shall be provided with respect thereto. In the event that a
Participant exercises a put option with respect to Employer Securities that are
distributed as part of an installment distribution, the amount to be paid for
such securities shall be paid not later than 30 days after the exercise of the
put option.

 

 
28

--------------------------------------------------------------------------------

 

 

8.8

Diversification Requirements.

 

Each Participant who has completed at least 10 years of participation in the
Plan and has attained age 55 may elect within 90 days after the close of each
Plan Year during his “qualified election period” to direct the Plan as to the
investment of at least 25 percent of his Employee Stock Ownership Account (to
the extent such percentage exceeds the amount to which a prior election under
this Section 8.8 had been made). For purposes of this Section 8.8, the term
“qualified election period” shall mean the 5-Plan-Year period beginning with the
Plan Year after the Plan Year in which the Participant attains age 55 (or, if
later, beginning with the Plan Year after the first Plan Year in which the
Employee first completes at least 10 years of participation in the Plan). In the
case of the Employee who has attained age 60 and completed 10 years of
participation in the prior Plan Year and in the case of the election year in
which any other Participant who has met the minimum age and service requirements
for diversification can make his last election hereunder, he shall be entitled
to direct the Plan as to the investment of at least 50 percent of his Employee
Stock Ownership Account (to the extent such percentage exceeds the amount to
which a prior election under this Section 8.8 had been made). The Plan shall
make available at least 3 investment options (not inconsistent with regulations
prescribed by the Department of Treasury) to each Participant making an election
hereunder. The Plan shall be deemed to have met the requirements of this Section
if the portion of the Participant’s Employee Stock Ownership Account covered by
the election hereunder is distributed to the Participant or his designated
Beneficiary within 90 days after the period during which the election may be
made. In the absence of such a distribution, the Trustee shall implement the
Participant’s election within 90 days following the expiration of the qualified
election period.

 

8.9

Independent Appraiser.

 

An independent appraiser meeting the requirements of Code § 170(a)(1) shall
value the Employer Securities in those Plan Years when such securities are not
readily tradable on an established securities market.

 

8.10

Disqualified Person Transactions.

 

In the case of any transaction between the Plan and a disqualified person, as
defined at Code § 4975(e)(2), the value of Employer Securities shall be
determined as of the date of the transaction.

 

 
29

--------------------------------------------------------------------------------

 

 

ARTICLE IX
PAYMENTS AND DISTRIBUTIONS

 

9.1

Payments on Termination of Service — In General.

 

All benefits provided under this Plan shall be funded by the value of a
Participant’s vested interest in the Fund. As soon as practicable after a
Participant’s Retirement, death or termination of Service, the Administrator
shall ascertain the value of his vested interest in the Fund, as provided in
Article V, and the Administrator shall hold or dispose of the same in accordance
with the following provisions of this Article IX.

 

9.2

Commencement of Payments.

 

(a)     Distributions upon Retirement or Death. Upon a Participant’s Retirement
or Death, payment of benefits under this Plan shall, unless the Participant
otherwise elects (in accordance with Section 9.3), commence no later than 6
months after the close of the Plan Year in which occurs the date of the
Participant’s Retirement or death.

 

(b)     Distribution following Termination of Service. Unless a Participant
elects otherwise, if a Participant terminates Service prior to Retirement or
death, he shall be accorded an opportunity to commence receipt of distributions
from his Accounts within six (6) months after the Valuation Date next following
the date of his termination of service. A Participant who terminates Service
with a deferred vested benefit shall be entitled to receive from the
Administrator a statement of his benefits. In the event that a Participant
elects not to commence receipt of distributions from his Accounts in accordance
with this Section 9.2(b), after the Participant incurs a Break, the
Administrator shall transfer his deferred vested interest to a distribution
account. If the value of a Participant’s vested Accounts (including any rollover
accounts, if permitted under the Plan) do not exceed $1,000 on the Valuation
Date next following the date of his termination of Service (or if the value is
later determined to be $1,000 or less), the Plan Administrator may distribute
the vested portion of his Accounts as soon as administratively feasible without
the consent of the Participant or his spouse.

 

(c)     Distribution of Accounts Greater Than $1,000. If the value of a
Participant’s vested Accounts exceeds $1,000, and the Account balance is
immediately distributable, the Participant must consent to any distribution of
such Account balance. The Plan Administrator shall notify the Participant of the
right to defer any distribution until the Participant’s Account balance is no
longer immediately distributable. The consent of the Participant shall not be
required to the extent that a distribution is required to satisfy Code
§§ 401(a)(9) or 415.

 

9.3

Mandatory Commencement of Benefits.

 

(a)     Unless a Participant elects otherwise, in writing, distribution of
benefits will begin no later than the 60th day after the latest of the close of
the Plan Year in which (i) the Participant attains age 65, (ii) occurs the tenth
anniversary of the year in which the Participant commenced participation in the
Plan Year, or (iii) the Participant terminates Service with the Employer.

 

 
30

--------------------------------------------------------------------------------

 

 

(b)     In the event that the Plan shall be subsequently amended to provide for
a form of distribution other than a lump sum, as of the first distribution
calendar year, distributions, if not made in a lump sum, may be made only over
one of the following periods (or a combination thereof):

 

(i)

 

the life of the Participant,

     

(ii)

 

the life of the Participant and the designated beneficiary,

     

(iii)

 

a period certain not extending beyond the life expectancy of the Participant, or

     

(iv)

 

a period certain not extending beyond the joint and last survivor expectancy of
the Participant and a designated beneficiary.

 

(c)     In the event that the Plan shall be subsequently amended to provide for
a form of distribution other than a lump sum, if the participant’s interest is
to be distributed in other than a lump sum, the following minimum distribution
rules shall apply on or after the required beginning date:

 

(i)     If a Participant’s benefit is to be distributed over (1) a period not
extending beyond the life expectancy of the Participant or the joint life and
last survivor expectancy of the Participant and the Participant’s designated
beneficiary or (2) a period not extending beyond the life expectancy of the
designated beneficiary, the amount required to be distributed for each calendar
year, beginning with distributions for the ‘first distribution calendar year,
must at least equal the quotient obtained by dividing the Participant’s benefit
by the applicable life expectancy.

 

(ii)     For calendar years beginning after December 31, 1988, the amount to be
distributed each year, beginning with distributions for the first distribution
calendar year shall not be less than the quotient obtained by dividing the
Participant’s benefit by the lesser of (1) the applicable life expectancy or
(2) if the Participant’s spouse is not the designated beneficiary, the
applicable divisor determined from the table set forth in Proposed Regulations §
1.401(a)(9)-2 Q&A-4. Distributions after the death of the participant shall be
distributed using the applicable life expectancy in subsection (iii) above as
the relevant divisor without regard to Proposed Regulations § 1.401(a)(9)-2.

 

(iii)     The minimum distribution required for the Participant’s first
distribution calendar year must be made on or before the Participant’s required
beginning date. The minimum distribution for other calendar years, including the
minimum distribution for the distribution calendar year in which the employee’s
required beginning date occurs, must be made on or before December 31 of the
distribution calendar year.

 

(d)     If a Participant dies after a distribution has commenced in accordance
with Section 8.3(b) but before his entire interest has been distributed to him,
the remaining portion of such interest shall be distributed to his Beneficiary
at least as rapidly as under the method of distribution in effect as of the date
of his death.

 

 
31

--------------------------------------------------------------------------------

 

 

(e)     If a Participant shall die before the distribution of his interest in
the Plan has begun, the entire interest of the Participant shall be distributed
by December 31 of the calendar year containing the fifth anniversary of the
death of the Participant, except in the following events:

 

(i)     If any portion of the Participant’s interest is payable to (or for the
benefit of) a designated beneficiary over a period not extending beyond the life
expectancy of such beneficiary and such distributions begin not later than
December 31 of the calendar year immediately following the calendar year in
which the Participant died.

 

(ii)     If any portion of the Participant’s interest is payable to (or for the
benefit of) the Participant’s spouse over a period not extending beyond the life
expectancy of such spouse and such distributions begin no later than December 31
of the calendar year in which the Participant would have attained age 70½.

 

If the Participant has not made a distribution election by the time of his
death, the Participant’s designated beneficiary shall elect the method of
distribution no later than the earlier of (1) December 31 of the calendar year
in which distributions would be required to begin under this Article or
(2) December 31 of the calendar year which contains the fifth anniversary of the
date of death of the Participant. If the Participant has no designated
beneficiary, or if the designated beneficiary does not elect a method of
distribution, distribution of the Participant’s entire interest shall be
completed by December 31 of the calendar year containing the fifth anniversary
of the Participant’s death.

 

(f)     For purposes of this Article, the life expectancy of a Participant and
his spouse may be redetermined but not more frequently than annually. The life
expectancy (or joint and last survivor expectancy) shall be calculated using the
attained age of the Participant (or designated beneficiary) as of the
Participant’s (or designated beneficiary’s) birthday in the applicable calendar
year reduced by one for each calendar year which has elapsed since the date life
expectancy was first calculated. If life expectancy is being recalculated, the
applicable life expectancy shall be the life expectancy as so recalculated. The
applicable calendar year shall be the first distribution calendar year, and if
life expectancy is being recalculated, such succeeding calendar year. Unless
otherwise elected by the Participant (or his spouse, if applicable) by the time
distributions are required to begin, life expectancies shall be recalculated
annually. Any such election not to recalculate shall be irrevocable and shall
apply to all subsequent years. The life expectancy of a nonspouse beneficiary
may not be recalculated.

 

(g)     For purposes of Section 9.3(b) and 9.3(e), any amount paid to a child
shall be treated as if it had been paid to a surviving spouse if such amount
will become payable to the surviving spouse upon such child reaching majority
(or other designated event permitted under regulations).

 

(h)     For distributions beginning before the Participant’s death, the first
distribution calendar year is the calendar year immediately preceding the
calendar year which contains the Participant’s required beginning date. For
distributions beginning after the Participant’s death, the first distribution
calendar year is the calendar year in which distributions are required to begin
pursuant to this Article.

 

 
32

--------------------------------------------------------------------------------

 

 

9.4

Required Beginning Dates.

 

For purposes of this section, a Participant’s “required beginning date” is April
1 of the calendar year following the later of (i) the calendar year in which the
Participant attained age 70½, or (ii) the calendar year in which the Participant
terminates Service with the Employer. However, clause (ii) of the previous
sentence does not apply to any Participant who is a more than 5-percent owner of
the Employer (as defined in Code § 416) with respect to the Plan Year ending in
the calendar year in which the Participant attains age 70½. Any Participant who
had begun receiving minimum distributions for years prior to 1999, but who is
not required to receive such distributions under the provisions of this
subsection, may file a written election with the Company to stop those
distributions until the required beginning date under this subsection.

 

9.5

Form of Payment.

 

Each Participant’s vested interest shall be distributed in a lump sum payment.
Notwithstanding the preceding sentence, but subject to Section 9.3, the
Administrator may not distribute a lump sum when the value of a Participant’s
vested Accounts is in excess of $1,000 without the Participant’s consent. This
form of payment shall be the normal form of distribution. Furthermore, however,
in the event that the Administrator must commence distributions with respect to
an Employee who has attained age 70½ and is still employed by the Employer, if
the Employee does not elect a lump sum distribution, payments shall be made in
installments in such amounts as shall satisfy the minimum distribution rules of
Section 9.3.

 

9.6

Medium of Distribution.

 

The distribution (including any direct rollover) will be made, pursuant to the
Participant’s election, in either one or a combination of the following: (i)
cash, or (ii) whole shares of Employer Securities (with any fractional share
paid in cash). If the Participant does not elect a medium of distribution, the
distribution will be made in cash.

 

9.7

Payments Upon Termination of Plan.

 

Upon termination of this Plan pursuant to Sections 13.2, 13.4, 13.5 or 13.6, the
Administrator shall continue to perform its duties and the Trustee shall make
all payments upon the following terms, conditions and provisions: All interests
of Participants shall immediately become fully vested; the value of the
interests of all Participants shall be determined within 60 days after such
termination, and the Administrator shall have the same powers to direct the
Trustee in making payments as contained in Sections 9.1 and 13.5.

 

9.8

Distributions Pursuant to Qualified Domestic Relations Orders.

 

Upon receipt of a domestic relations order, the Administrator shall notify
promptly the Participant and any alternate payee of receipt of the order and the
Plan’s procedure for determining whether the order is a Qualified Domestic
Relations Order. While the issue of whether a domestic relations order is a
Qualified Domestic Relations Order is being determined, if the benefits would
otherwise be paid, the Administrator shall segregate in a separate account in
the Plan the amounts that would be payable to the alternate payee during such
period if the order were a Qualified Domestic Relations Order. If within 18
months the order is determined to be a Qualified Domestic Relations Order, the
amounts so segregated, along with the interest or investment earnings
attributable thereto shall be paid to the alternate payee. Alternatively, if
within 18 months, it is determined that the order is not a Qualified Domestic
Relations Order or if the issue is still unresolved, the amounts segregated
under this Section 9.8, with the earnings attributable thereto, shall be paid to
the Participant or Beneficiary who would have been entitled to such amounts if
there had been no order. The determination as to whether the order is qualified
shall be applied prospectively. Thus, if the Administrator determines that the
order is a Qualified Domestic Relations Order after the 18-month period, the
Plan shall not be liable for payments to the alternative payee for the period
before the order is determined to be a Qualified Domestic Relations Order.

 

 
33

--------------------------------------------------------------------------------

 

 

9.9

Cash-Out Distributions.

 

If a Participant receives a distribution of the entire present value of his
vested Account balances under this Plan because of the termination of his
participation in the Plan, the Plan shall disregard a Participant’s Service with
respect to which such cash-out distribution shall have been made, in computing
his accrued benefit under the Plan in the event that a Former Participant shall
again become an Employee and become eligible to participate in the Plan. Such a
distribution shall be deemed to be made on termination of participation in the
Plan if it is made not later than the close of the second Plan Year following
the Plan Year in which such termination occurs. The forfeitable portion of a
Participant’s accrued benefit shall be restored upon repayment to the Plan by
such former Participant of the full amount of the cash-out distribution,
provided that the former Participant again becomes an Employee. Such repayment
must be made by the Employee not later than the end of the 5-year period
beginning with the date of the distribution. Forfeitures required to be restored
by virtue of such repayment shall be restored from the following sources in the
following order of preference: (i) current forfeitures; (ii) additional employee
stock ownership contributions, as appropriate and as subject to Section 5.6; and
(iii) investment earnings of the Fund. In the event that a Participant’s
interest in the Plan is totally forfeitable, a Participant shall be deemed to
have received a distribution of zero upon his termination of Service. In the
event of a return to Service within 5 years of the date of his deemed
distribution, the Participant shall be deemed to have repaid his distribution in
accordance with the rules of this Section 9.9

 

9.10

ESOP Distribution Rules.

 

Notwithstanding any provision of this Article IX to the contrary, the
distribution of a Participant’s Employee Stock Ownership Account (unless the
Participant elects otherwise in writing), shall commence as soon as
administratively feasible as of the first Valuation Date coincident with or next
following his death, disability or termination of Service, but not later than 1
year after the close of the Plan Year in which the Participant separates from
Service by reason of the attainment of his Normal Retirement Date, disability,
death or separation from Service. In addition, the medium of all distributions
hereunder shall be determined pursuant to Section 9.6.

 

9.11

Withholding.

 

(a)     Notwithstanding any provision of the Plan to the contrary that would
otherwise limit a distributee’s election under this Article IX, a distributee
may elect, at the time and in the manner prescribed by the Plan Administrator,
to have any portion of an “eligible rollover distribution” paid directly to an
“eligible retirement plan” specified by the distributee in a “direct rollover.”

 

 
34

--------------------------------------------------------------------------------

 

 

(b)     An “eligible rollover distribution” is any distribution of all or any
portion of the balance to the credit of the distributee, except that an eligible
rollover distribution does not include any distribution that is one of a series
of substantially equal periodic payments (not less frequently than annually)
made for the life expectancy of the distributee or the joint life expectancies
of the distributee and the distributee’s designated beneficiary, or for a
specified period of ten years or more; any distribution to the extent such
distribution is required under Code § 401(a)(9); and the portion of any
distribution that is not includible in gross income (determined without regard
to the exclusion for net unrealized appreciation with respect to employer
securities).

 

(1)     Any withdrawal from the Participant’s accounts due to financial hardship
prior to age 59½ is not an eligible rollover distribution.

 

(2)     A portion of a distribution shall not fail to be an eligible rollover
distribution merely because the portion consists of after-tax employee
contributions which are not includible in gross income. However, such portion
may be transferred only to an individual retirement account or annuity described
in Code § 408(a) or (b), or to a qualified defined contribution plan described
in Code §§ 401(a) or 403(a) that agrees to separately account for the amounts so
transferred, including separately accounting for the portion of such
distribution which is includible in gross income and the portion of such
distribution which is not so includible.

 

(c)     An “eligible retirement plan” is an individual retirement account
described in Code § 408(a), an individual retirement annuity described in Code §
408(b), an annuity plan described in Code § 403(a), or a qualified trust
described in Code § 401(a) with respect to a defined contribution plan, that
accepts the distributee’s eligible rollover distribution. An eligible retirement
plan also means an annuity contract described in Code § 403(b), or an eligible
plan under Code § 457(b) which is maintained by a state, a political subdivision
of a state, or any agency or instrumentality of a state or political subdivision
of a state and which agrees to account separately for amounts transferred into
such plan from this Plan.

 

(d)     For purposes of this Section 9.11, a distributee includes a Participant
or former Participant. In addition, the Participant’s or former Participant’s
surviving spouse and the Participant’s or former Participant’s spouse or former
spouse who is the alternate payee under a qualified domestic relations order, as
defined in Code § 414(p), are “distributees” with regard to the interest of the
spouse or former spouse.

 

(e)     For purposes of this Section 9.11, a “direct rollover” is a payment by
the Plan to the “eligible retirement plan” specified by the distributee.

 

9.12

Waiver of 30-day Notice.

 

If a distribution is one to which Code §§ 401(a)(11) and 417 do not apply, such
distribution may commence less than 30 days after the notice required under IRS
Treas. Reg. § l.411(a)-11(c) is given, provided that: (1) the Plan Administrator
clearly informs the Participant that the Participant has a right to a period of
at least 30 days after receiving the notice to consider the decision of whether
or not to elect a distribution (and, if applicable, a particular distribution
option), and (2) the Participant, after receiving the notice, affirmatively
elects a distribution.

 

 
35

--------------------------------------------------------------------------------

 

 

9.13     Direct Transfer Option.

 

A Beneficiary who is not a spouse of a deceased Participant, but who is a
“designated beneficiary” under Code § 401(a)(9)(E) may elect, at the time and in
the manner prescribed by the Administrator, to have all or any portion of the
“transfer-eligible” amount payable from the Plan transferred directly to an
individual retirement account described in Code § 408. For this purpose, the
“transfer-eligible” amount is:

 

(a)     During the calendar year containing the date of the Participant’s death,
the Beneficiary’s full interest in the Plan.

 

(b)     During the next calendar year, the Beneficiary’s full interest in the
Plan, provided, however, that if the Beneficiary wants to apply the “life
expectancy” rule of Code § 401(a)(9)(B)(iii) to the individual retirement
account, the “transfer-eligible” amount is the balance of the Beneficiary’s,
less the required minimum distribution due to the Beneficiary, as determined
under Code § 401(a)(9).

 

(c)     During the subsequent three calendar years, the full balance of the
Beneficiary’s Account.

 

(d)     During the calendar year containing the fifth anniversary of the
Participant’s death, the “transfer-eligible” amount is zero, because the
Beneficiary’s Account must be fully distributed from the Plan.

 

A Beneficiary electing a direct transfer under this Section 9.13 must provide
the Administrator with the information necessary to accomplish the direct
transfer in such manner and in accordance with such rules as may be prescribed
for this purpose by the Administrator.

 

 
36

--------------------------------------------------------------------------------

 

 

ARTICLE X
PROVISIONS RELATING TO TOP-HEAVY PLANS

 

10.1

Top-Heavy Rules to Control.

 

Anything contained in this Plan to the contrary notwithstanding, if for any Plan
Year the Plan is a top-heavy plan, as determined pursuant to Code § 416 and the
regulations thereunder in effect for the particular Plan Year, then the Plan
must meet the requirements of this Article X for such Plan Year.

 

10.2

Top-Heavy Plan Definitions.

 

Unless a different meaning is plainly implied by the context, the following
terms as used in this Article X shall have the following meanings:

 

(a)     “Accrued Benefit” shall mean the account balances or accrued benefits of
an Employee, calculated pursuant to Section 10.3.

 

(b)     “Determination Date” shall mean, with respect to any particular Plan
Year of this Plan, the last day of the preceding Plan Year (or, in the case of
the first Plan Year of the Plan, the last day of the first Plan Year). In
addition, the term “Determination Date” shall mean, with respect to any
particular plan year of any plan (other than this Plan) in a Required
Aggregation Group or a Permissive Aggregation Group, the last day of the plan
year of such plan which falls within the same calendar year as the Determination
Date for this Plan.

 

(c)     “Employer” shall mean the Employer (as defined in Section 1.1(r)) and
any entity which is (1) a member of a controlled group including such Employer,
while it is a member of such controlled group (within the meaning of Code §
414(b)), (2) in a group of trades or businesses under common control with such
Employer, while it is under common control (within the meaning of Code §
414(c)), and (3) a member of an affiliated service group including such
Employer, while it is a member of such affiliated service group (within the
meaning of Code § 414(m)).

 

(d)     “Key Employee” shall mean any Employee or former Employee (or any
Beneficiary of such Employee or former Employee, as the case may be) who, at any
time during the Plan Year or during the 4 immediately preceding Plan Years is
one of the following:

 

(1)     An officer of the Employer who has compensation greater than 150% of the
amount in effect under Code § 415(c)(1)(A) for the Plan Year; provided, however,
that no more than 50 Employees (or, if lesser, the greater of 3 or 10% of the
Employees) shall be deemed officers;

 

(2)     One of the 10 Employees having annual compensation (as defined in Code §
414(q)(7)) in excess of the limitation in effect under Code § 415(c)(1)(A), and
owning (or considered as owning, within the meaning of Code § 318) the largest
interests in the Employer;

 

 
37

--------------------------------------------------------------------------------

 

 

(3)     Any Employee owning (or considered as owning, within the meaning of Code
§ 318) more than 5% of the outstanding stock of the Employer or stock possessing
more than 5% of the total combined voting power of ‘all stock of the Employer;
or

 

(4)     Any Employee having annual compensation (as defined in Code § 414(q)(7))
of more than $150,000 and who would be described in Section 10.2(d)(3) if “1%”
were substituted for “5%” wherever the latter percentage appears.

 

For purposes of applying Code § 318 of the Code to the provisions of this
Section 10.2(d), Code § 318(a)(2)(C) shall be applied by substituting “5%” for
“50%” wherever the latter percentage appears. In addition, for purposes of this
Section 10.2(d), the provisions of Code §§ 414(b), (c) and (m) shall not apply
in determining ownership interests in the Employer. However, for purposes of
determining whether an individual has compensation in excess of $150,000, or
whether an individual is a Key Employee under Section 10.2(d)(1) and (2),
compensation from each entity required to be aggregated under Code §§ 414(b),
(c) and (m) shall be taken into account. Notwithstanding anything contained
herein to the contrary, all determinations as to whether a person is or is not a
Key Employee shall be resolved by reference to Code § 416 and any rules and
regulations promulgated thereunder.

 

(e)     “Non-Key Employee” shall mean any Employee or former Employee (or any
Beneficiary of such Employee or former Employee, as the case may be) who is not
considered to be a Key Employee with respect to this Plan.

 

(f)     “Permissive Aggregation Group” shall mean all plans in the Required
Aggregation Group and any other plans maintained by the Employer which satisfy
Code §§ 401(a)(4) and 410 when considered together with the Required Aggregation
Group.

 

(g)     “Required Aggregation Group” shall mean each plan (including any
terminated plan) of the Employer in which a Key Employee is (or in the case of a
terminated plan, had been) a Participant in the Plan Year containing the
Determination Date or any of the 4 preceding Plan Years, and each other plan of
the Employer which enables any plan of the Employer in which a Key Employee is a
Participant to meet the requirement of Code §§ 401(a)(4) and 410.

 

10.3

Calculation of Accrued Benefits.

 

(a)           An Employee’s Accrued Benefit shall be equal to:

 

(1)     With respect to this Plan or any other defined contribution plan (other
than a defined contribution pension plan) in a Required Aggregation Group or a
Permissive Aggregation Group, the Employee’s account balances under the
respective plan, determined as of the most recent plan valuation date within a
12-month period ending on the Determination Date, including contributions
actually made after the valuation date but before the Determination Date (and,
in the first plan year of a plan, also including any contributions made after
the Determination Date which are allocated as of a date in the first plan year).

 

(2)     With respect to any defined contribution pension plan in a Required
Aggregation Group or a Permissive Aggregation Group, the Employee’s account
balances under the plan, determined as of the most recent plan valuation date
within a 12-month period ending on the Determination Date, including
contributions which have not actually been made, but which are due to be made as
of the Determination Date.

 

 
38

--------------------------------------------------------------------------------

 

 

(3)     With respect to any defined benefit plan in a Required Aggregation Group
or a Permissive Aggregation Group, the present value of the Employee’s accrued
benefits under the plan, determined as of the most recent plan. valuation date
within a 12-month period ending on the Determination Date, pursuant to the
actuarial assumptions used by such plan, and calculated as if the Employee
terminated Service under such plan as of the valuation date (except that, in the
first plan year of a plan, a current Participant’s estimated Accrued Benefit
Plan as of the Determination Date shall be taken into account).

 

(4)     If an individual has not performed any services for the Employer at any
time during the one-year period ending on the Determination Date with respect to
a Plan Year, any account balance or accrued benefit for such individual shall
not be taken into account for such Plan Year.

 

(b)          The Accrued Benefit of any Employee shall be further adjusted as
follows:

 

(1)     The Accrued Benefit shall be calculated to include all amounts
attributable to both Employer and Employee contributions, but shall exclude
amounts attributable to voluntary deductible Employee contributions, if any.

 

(2)     The Accrued Benefit shall be increased by the aggregate distributions
made with respect to an Employee under the plan or plans, as the case may be,
during the 5-year period ending on the Determination Date.

 

(3)     Rollover and direct plan-to-plan transfers shall be taken into account
as follows:

 

(A)     If the transfer is initiated by the Employee and made from a plan
maintained by one employer to a plan maintained by another unrelated employer,
the transferring plan shall continue to count the amount transferred; the
receiving plan shall not count the amount transferred.

 

(B)     If the transfer is not initiated by the Employee or is made between
plans maintained by related employers, the transferring plan shall no longer
count the amount transferred; the receiving plan shall count the amount
transferred.

 

(4)     Any distribution due to severance from employment, death or disability
which was made prior to the one-year period ending on the Determination Date
shall be disregarded for purposes of applying this subsection (b). Paragraphs
(1) and (2) of this subsection shall also apply to distributions under a
terminated plan which, had it not been terminated, would have been aggregated
with this Plan under Code § 416(a)(2)(A)(i).

 

(c)         If any individual has not performed services for the Employer at any
time during the 5-year period ending on the Determination Date, any accrued
benefit for such individual (and the account of such individual) shall not be
taken into account.

 

 
39

--------------------------------------------------------------------------------

 

 

10.4

Determination of Top-Heavy Status.

 

This Plan shall be considered to be a top-heavy plan for any Plan Year if, as of
the Determination Date, the value of the Accrued Benefits of Key Employees
exceeds 60% of the value of the Accrued Benefits of all eligible Employees under
the Plan. Notwithstanding the foregoing, if the Employer maintains any other
qualified plan, the determination of whether this Plan is top-heavy shall be
made after aggregating all other plans of the Employer in the Required
Aggregation Group and, if desired by the Employer as a means of avoiding
top-heavy status, after aggregating any other plan of the Employer in the
Permissive Aggregation Group. If the required Aggregation Group is top-heavy,
then each plan contained in such group shall be deemed to be top-heavy,
notwithstanding that any particular plan in such group would not otherwise be
deemed to be top-heavy. Conversely, if the Permissive Aggregation Group is not
top-heavy, then no plan contained in such group shall be deemed to be top-heavy,
notwithstanding that any particular plan in such group would otherwise be deemed
to be top-heavy. In no event shall a plan included in a top-heavy Permissive
Aggregation Group be deemed a top-heavy plan unless such plan is also included
in a top-heavy Required Aggregation Group.

 

10.5

Determination of Super Top-Heavy Status.

 

The Plan shall be considered to be a super top-heavy plan if, as of the
Determination Date, the Plan would meet the test specified in Section 10.4 above
for classification as a top-heavy plan, except that “90%” shall be substituted
for “60%” whenever the latter percentage appears.

 

10.6

Minimum Contribution.

 

(a)         For any year in which the Plan is top-heavy, each Non-Key Employee
who has met the age and service requirements, if any, contained in the Plan,
shall be entitled to a minimum contribution (which may include forfeitures
otherwise allocable) equal to a percentage of such Non-Key Employee’s
compensation (as defined in Code § 415) as follows:

 

(1)     If the Non-Key Employee is not covered by a defined benefit plan
maintained by the Employer, then the minimum contribution under this Plan shall
be 3% of such Non-Key Employee’s compensation.

 

(2)     If the Non-Key Employee is covered by a defined benefit plan maintained
by the Employer, then the minimum contribution under this Plan shall be 5% of
such Non-Key Employee’s compensation.

 

(b)         Notwithstanding the foregoing, the minimum contribution otherwise
allocable to a Non-Key Employee under this Plan shall be reduced in the
following circumstances:

 

(1)     The percentage minimum contribution required under this Plan shall in no
event exceed the percentage contribution made for the Key Employee for whom such
percentage is the highest for the Plan Year after taking into account
contributions under other defined contribution plans in this Plan’s Required
Aggregation Group; provided, however, that this Section 10.7(b)(1) shall not
apply if this Plan is included in a Required Aggregation Group and this Plan
enables a defined benefit plan in such Required Aggregation Group to meet the
requirements of Code §§ 401(a)(4) or 410.

 

 
40

--------------------------------------------------------------------------------

 

 

(2)     No minimum contribution shall be required (or the minimum contribution
shall be reduced, as the case may be) for a Non-Key Employee under this Plan for
any Plan Year if the Employer maintains another qualified plan under which a
minimum benefit or contribution is being accrued or made on account of such Plan
Year, in whole or in part, on behalf of the Non-Key Employee, in accordance with
Code § 416(c).

 

(c)         For purposes of this Section 10.6, there shall be disregarded
(1) any Employer contributions attributable to a salary reduction or similar
arrangement, or (2) any Employer contributions to or any benefits under Chapter
21 of the Code (relating to the Federal Insurance Contributions Act), Title II
of the Social Security Act, or any other federal or state law. Notwithstanding
the foregoing, elective contributions on behalf of Key Employees shall be taken
into account in determining the minimum required contribution.

 

(d)         For purposes of this Section 10.6, minimum contributions shall be
required to be made on behalf of only those Non-Key Employees who have not
terminated Service as of the last day of the Plan Year. If a Non-Key Employee is
otherwise entitled to receive a minimum contribution pursuant to this Section
10.6(d), the fact that such Non-Key Employee failed to complete 1,000 Hours of
Service or failed to make any mandatory or elective contributions under this
Plan, if any are so required, shall not preclude him from receiving such minimum
contribution.

 

10.7

Vesting.

 

(a)       For any Plan Year in which the Plan is a top-heavy plan, a
Participant’s Employer account shall continue to vest according to the following
schedule:

 

Years of Service Completed

 

Percentage Vested

     

Less than 3

 

0%

     

3 or more

 

100%

 

(b)       For purposes of Section 10.7(a), the term “year of service” shall have
the same meaning as set forth in Section 1.1(mm), as modified by Section 3.2.

 

(c)       If for any Plan Year the Plan becomes top-heavy and the vesting
schedule set forth in Section 10.7(a) becomes effective, then, even if the Plan
ceases to be top-heavy in any subsequent Plan Year, the vesting schedule set
forth in Section 10.7(a) shall remain applicable with respect to any Participant
who has completed 3 Years of Service.

 

 
41

--------------------------------------------------------------------------------

 

 

ARTICLE XI
ADMINISTRATION

 

11.1

Appointment of Administrator.

 

This Plan shall be administered by a committee consisting of up to 5 persons,
whether or not Employees or Participants, who shall be appointed from time to
time by the Board of Directors to serve at its pleasure. The Sponsor may require
that each person appointed as an Administrator shall signify his acceptance by
filing an acceptance with the Sponsor. The term “Administrator” as used in this
Plan shall refer to the members of the committee, either individually or
collectively, as appropriate. In the event that the Sponsor shall elect not to
appoint any individuals to constitute a committee to administer the Plan, the
Sponsor shall serve as the Administrator hereunder.

 

11.2

Resignation or Removal of Administrator.

 

An Administrator shall have the right to resign at any time by giving notice in
writing, mailed or delivered to the Employer and to the Trustee. Any
Administrator who was an employee of the Employer at the time of his appointment
shall be deemed to have resigned as an Administrator upon his termination of
Service. The Board of Directors may, in its discretion, remove any Administrator
with or without cause, by giving notice in writing, mailed or delivered to the
Administrator and to the Trustee.

 

11.3

Appointment of Successors: Terms of Office, Etc.

 

Upon the death, resignation or removal of an Administrator, the Employer may
appoint, by Board of Directors’ resolution, a successor or successors. Notice of
termination of an Administrator and notice of appointment of a successor shall
be made by the Employer in writing, with copies mailed or delivered to the
Trustee, and the successor shall have all the rights and privileges and all of
the duties and obligations of the predecessor.

 

11.4

Powers and Duties of Administrator.

 

The Administrator shall have the following duties and responsibilities in
connection with the administration of this Plan:

 

(a)     To promulgate and enforce such rules, regulations and procedures as
shall be proper for the efficient administration of the Plan, such rules,
regulations and procedures to apply uniformly to all Employees, Participants and
Beneficiaries;

 

(b)     To determine all questions arising in the administration, interpretation
and application of the Plan, including questions of eligibility and of the
status and rights of Participants, Beneficiaries and any other persons
hereunder;

 

(c)     To decide any dispute arising hereunder strictly in accordance with the
terms of the Plan; provided, however, that no Administrator shall participate in
any matter involving any questions relating solely to his own participation or
benefits under this Plan;

 

 
42

--------------------------------------------------------------------------------

 

 

(d)     To advise the Employer and the Trustee regarding the known future needs
for funds to be available for distribution in order that the Trustee may
establish investments accordingly;

 

(e)     To correct defects, supply omissions and reconcile inconsistencies to
the extent necessary to effectuate the Plan;

 

(f)     To advise the Employer of the maximum deductible contribution to the
Plan for each fiscal year;

 

(g)     To direct the Trustee concerning all payments which shall be made out of
the Fund pursuant to the provisions of this Plan;

 

(h)     To advise the Trustee on all terminations of Service by Participants,
unless the Employer has so notified the Trustee;

 

(i)     To confer with the Trustee on the settling of any claims against the
Fund;

 

(j)     To make recommendations to the Board of Directors with respect to
proposed amendments to the Plan and the Trust Agreement;

 

(k)     To file all reports with government agencies, Employees and other
parties as may be required by law, whether such reports are initially the
obligation of the Employer, the Plan or the Trustee; and

 

(l)     To have all such other powers as may be necessary to discharge its
duties hereunder.

 

Except as expressly otherwise provided herein, the Administrator shall have full
discretion to control and manage the operation and administration of the Plan
and to make all decisions and determinations incident thereto. In carrying out
its Plan responsibilities, the Administrator shall have full discretionary
authority to construe the terms of the Plan and to make any factual
determinations necessary to determine eligibility for benefits or the amount of
any benefits. It is intended that the Administrator have discretion to the
fullest extent permitted by law and that the Administrator’s exercise of its
discretion be given deference to the greatest extent allowed under the law. This
discretion includes, but is not limited to, the authority to make any rules,
regulations or computations that the Administrator deems necessary to administer
the Plan.

 

11.5

Action by Administrator.

 

The Administrator may elect a Chairman and Secretary from among its members and
may adopt rules for the conduct of its business. A majority of the members then
serving shall constitute a quorum for the transaction of business. All
resolutions or other action taken by the Administrator shall be by vote of a
majority of those present at such meeting and entitled to vote. Resolutions may
be adopted or other action taken without a meeting upon written consent signed
by at least a majority of the members. All documents, instruments, orders,
requests, directions, instructions and other papers shall be executed on behalf
of the Administrator by either the Chairman or the Secretary of the
Administrator, if any, or by any member or agent of the Administrator duly
authorized to act on the Administrator’s behalf.

 

 
43

--------------------------------------------------------------------------------

 

 

11.6

Participation by Administrators.

 

No Administrator shall be precluded from becoming a Participant in the Plan if
he would be otherwise eligible, but he shall not be entitled to vote or act upon
matters or to sign any documents relating specifically to his own participation
under the Plan, except when such matters or documents relate to benefits
generally. If this disqualification results in the lack of a quorum, then the
Board of Directors shall appoint a sufficient number of temporary Administrators
who shall serve for the sole purpose of determining such a question.

 

11.7

Agents.

 

The Administrator may employ agents and provide for such clerical, legal,
actuarial, accounting, medical, advisory or other services as it deems necessary
to perform its duties under this Plan. The cost of such services and all other
expenses incurred by the Administrator in connection with the administration of
the Plan shall be paid from the Fund, unless paid by the Employer.

 

11.8

Allocation of Duties.

 

The duties, powers and responsibilities reserved to the Administrator may be
allocated among its members so long as such allocation is pursuant to written
procedures adopted by the Administrator, in which case, except as may be
required by the Act, no Administrator shall have any liability, with respect to
any duties, powers or responsibilities not allocated to him, for the acts of
omissions of any other Administrator.

 

11.9

Delegation of Duties.

 

The Administrator may delegate any of its duties to other employees of the
Employer, to the Trustee with its consent, or to any other person or firm,
provided that the Administrator shall prudently choose such agents and rely in
good faith on their actions.

 

11.10

Administrator’s Action Conclusive.

 

Any action on matters within the authority of the Administrator shall be final
and conclusive except as provided in Article XII.

 

11.11

Compensation and Expenses of Administrator.

 

No Administrator who is receiving compensation from the Employer as a full-time
employee, as a director or agent, shall be entitled to receive any compensation
or fee for his services hereunder. Any other Administrator shall be entitled to
receive such reasonable compensation for his services as an Administrator
hereunder as may be mutually agreed upon between the Employer and such
Administrator. Any such compensation shall be paid from the Fund, unless paid by
the Employer. Each Administrator shall be entitled to reimbursement by the
Employer for any reasonable and necessary expenditures incurred in the discharge
of his duties.

 

 
44

--------------------------------------------------------------------------------

 

 

11.12

Records and Reports.

 

The Administrator shall maintain adequate records of its actions and proceedings
in administering this Plan and shall file all reports and take all other actions
as it deems appropriate in order to comply with the Act, the Code and
governmental regulations issued thereunder.

 

11.13

Reports of Fund Open to Participants.

 

The Administrator shall keep on file, in such form as it shall deem convenient
and proper, all annual reports of the Fund received by the Administrator from
the Trustee, and a statement of each Participant’s interest in the Fund as from
time to time determined. The annual reports of the Fund and the statement of his
own interest in the Fund, as well as a complete copy of the Plan and the Trust
Agreement and copies of annual reports to the Internal Revenue Service, shall be
made available by the Administrator to the Employer for examination by each
Participant during reasonable hours at the office of the Employer, provided,
however, that the statement of a Participant’s interest shall not be made
available for examination by any other Participant.

 

11.14

Named Fiduciary.

 

The Administrator is the named fiduciary for purposes of the Act and shall be
the designated agent for receipt of service of process on behalf of the Plan. It
shall use ordinary care and diligence in the performance of its duties under
this Plan. Nothing in this Plan shall preclude the Employer from indemnifying
the Administrator for all actions under this Plan, or from purchasing liability
insurance to protect it with respect to its duties under this Plan.

 

11.15

Information from Employer.

 

The Employer shall promptly furnish all necessary information to the
Administrator to permit it to perform its duties under this Plan. The
Administrator shall be entitled to rely upon the accuracy and completeness of
all information furnished to it by the Employer, unless it knows or should have
known that such information is erroneous.

 

11.16

Reservation of Rights by Employer.

 

Where rights are reserved in this Plan to the Employer, such rights shall be
exercised only by action of the Board of Directors, except where the Board of
Directors, by written resolution, delegates any such rights to one or more
officers of the Employer or to the Administrator. Subject to the rights reserved
to the Board 6f Directors acting on behalf of the Employer as set forth in this
Plan, no member of the Board of Directors shall have any duties or
responsibilities under this Plan, except to the extent he shall be acting in the
capacity of an Administrator or Trustee.

 

11.17

Liability and Indemnification.

 

(a)     The Administrator shall perform all duties required of it under this
Plan in a prudent manner. To the extent not prohibited by the Act, the
Administrator shall not be responsible in any way for any action or omission of
the Employer, the Trustee or any other fiduciaries in the performance of their
duties and obligations set forth in this Plan and in the Trust Agreement. To the
extent not prohibited by the Act, the Administrator shall also not be
responsible for any act or omission of any of its agents, or with respect to
reliance upon advice of its counsel (whether or not such counsel is also counsel
to the Employer or the Trustee), provided that such agents or counsel were
prudently chosen by the Administrator and that the Administrator relied in good
faith upon the action of such agent or the advice of such counsel.

 

 
45

--------------------------------------------------------------------------------

 

 

(b)     The Administrator shall not be relieved from responsibility or liability
for any responsibility, obligation or duty imposed upon it under this Plan or
under the Act. Except for its own gross negligence, willful misconduct or
willful breach of the terms of this Plan, the Administrator shall be indemnified
and held harmless by the Employer against liability or losses occurring by
reason of any act or omission of the Administrator to the extent that such
indemnification does not violate the Act or any other federal or state laws.

 

11.18

Service as Trustee and Administrator.

 

Nothing in this Plan shall prevent one or more Trustees from serving as
Administrator under this Plan.

 

 
46

--------------------------------------------------------------------------------

 

 

ARTICLE XII
CLAIMS PROCEDURE

 

12.1

Notice of Denial.

 

If a Participant or his Beneficiary is denied any benefits under this Plan,
either in whole or in part, the Administrator shall advise the claimant in
writing of the amount of his benefit, if any, and the specific reasons for the
denial. The Administrator shall also furnish the claimant at that time with a
written notice containing:

 

(a)     A specific reference to pertinent Plan provisions;

 

(b)     A description of any additional material or information necessary for
the claimant to perfect his claim, if possible, and an explanation of why such
material or information is needed; and

 

(c)     An explanation of the Plan’s claim review procedure.

 

12.2

Right to Reconsideration.

 

Within 60 days of receipt of the information described in 12.1 above, the
claimant shall, if he desires further review, file a written request for
reconsideration with the Administrator.

 

12.3

Review of Documents.

 

So long as the claimant’s request for review is pending (including the 60-day
period described in Section 12.2 above), the claimant or his duly authorized
representative may review pertinent Plan documents and the Trust Agreement (and
any pertinent related documents) and may submit issues and comments in writing
to the Administrator.

 

12.4

Decision by Administrator.

 

A final and binding decision shall be made by the Administrator within 60 days
of the filing by the claimant of his request for reconsideration; provided,
however, that if the Administrator feels that a hearing with the claimant or his
representative present is necessary or desirable, this period shall be extended
an additional 60 days.

 

12.5

Notice by Administrator.

 

The Administrator’s decision shall be conveyed to the claimant in writing and
shall include specific reasons for the decision, written in a manner calculated
to be understood by the claimant, with specific references to the pertinent Plan
provisions on which the decision is based.

 

12.6     Limitations on Actions. A claimant must follow the claims procedure
(and comply with all applicable deadlines established as part thereof) as a
condition to the receipt of any benefits under the Plan, and as a condition to
the availability of any other relief under or with respect to the Plan. The
failure of a claimant to follow the claims procedure (including the failure to
comply with the deadlines established as part thereof) will extinguish his right
to file a subsequent claim or to file a lawsuit with respect to the claim. If a
claimant follows the claims procedure, but his final appeal is denied, he will
have one year to file a lawsuit with respect to that claim, and failure to meet
the one-year deadline will extinguish his right to file a lawsuit with respect
to that claim.

 

 
47

--------------------------------------------------------------------------------

 

 

ARTICLE XIII
AMENDMENTS, TERMINATION AND MERGER

 

13.1

Amendments.

 

The Employer reserves the right at any time and from time to time, and
retroactively if deemed necessary or appropriate by it, to the extent
permissible under law, to conform with governmental regulations or other
policies, to amend in whole or in part any or all of the provisions of this
Plan, provided that:

 

(a)     No amendment shall make it possible for any part of the Fund to be used
for, or diverted to, purposes other than for the exclusive benefit of
Participants or their Beneficiaries under the Trust Agreement, except to the
extent provided in Sections 4.4 and 5.6(c)(5);

 

(b)     No amendment may, directly or indirectly, reduce the vested portion of
any Participant’s interest as of the effective date of the amendment or change
the vesting schedule with respect to the future accrual of Employer
contributions for any Participants unless each Participant with 3 or more Years
of Service with the Employer is permitted to elect to have the vesting schedule
in effect before the amendment used to determine his vested benefit; and

 

(c)     No amendment shall divest a Participant or Beneficiary of accounts
accrued prior to the amendment, eliminate any optional form of benefit, decrease
a Participant’s accrued benefit, or otherwise place greater restrictions or
conditions on a Participant’s rights to Code § 411(d)(6) benefits except to the
extent permitted by Code § 411(d)(6).

 

(d)     No amendment may increase the duties of the Trustee without its consent.

 

(e)     No amendment that shall change any of the following types of provisions
shall be made more than once every 6 months, other than to comport with changes
in the Code, the Act or the regulations thereunder: (i) any provision stating
the amount and price of Employer Securities to be awarded to designated officers
and directors or categories of officers and directors; (ii) any provisions
specifying the timing of awards or allocations to officers and directors;
(iii) any provision setting forth a formula that determines the amount, price
and timing of allocations or awards, using objective criteria such as earnings
of the issuer, value of the Employer Securities, Years of Service, job
classification and Compensation levels.

 

Amendments may be made in the form of Board of Directors’ resolutions or
separate written document. Copies of all amendments shall be delivered to the
Trustee.

 

13.2

Consolidation, Merger or Other Transactions of Employer.

 

Nothing in this Plan shall prevent the consolidation, merger, reorganization or
liquidation of the Employer, or prevent the sale by Employer of any or all of
its property. Any successor corporation or other entity formed and resulting
from any such transaction shall have the right to become a party to this Plan by
adopting the same by resolution and by appointing a new Trustee as though the
Trustee had resigned in accordance with the Trust Agreement, and by executing a
proper supplemental agreement with the Trustee. If, within 180 days from the
effective date of such transaction, such new entity does not become a party to
this Plan as above provided, this Plan shall automatically be terminated and the
Trustee shall make payments to the persons entitled thereto in accordance with
Section 9.5.

 

 
48

--------------------------------------------------------------------------------

 

 

13.3

Consolidation or Merger of Trust.

 

In the event of any merger or consolidation of the Fund with, or transfer in
whole or in part of the assets and liabilities of the Fund to, another trust
fund held under any other plan of deferred compensation maintained or to be
established for the benefit of all or some of the Participants of this Plan, the
assets of the Fund applicable to such Participants shall be transferred to the
other trust fund only if:

 

(a)     Each Participant would receive a benefit under such successor trust fund
immediately after the merger, consolidation or transfer which is equal to or
greater than the benefit he would have been entitled to receive immediately
before the merger, consolidation or transfer (determined as if this Plan and
such transferee trust fund had then terminated);

 

(b)     Resolutions of the Board of Directors under this Plan, or of any new or
successor employer of the affected Participants, shall authorize such transfer
of assets, and, in the case of the new or successor employer of the affected
Participants, its resolutions shall include an assumption of liabilities with
respect to such Participants’ inclusion in the new employer’s plan; and

 

(c)     Such other plan and trust are qualified under Code §§ 401(a) and 501(a).

 

13.4

Bankruptcy or Insolvency of Employer.

 

In the event of (a) the Employer’s legal dissolution or liquidation by any
procedure other than a consolidation or merger, (b) the Employer’s receivership,
insolvency, or cessation of its business as a going concern, or (c) the
commencement of any proceeding by or against the Employer under the federal
bankruptcy laws, and similar federal or state statute, or any federal or state
statute or rule providing for the relief of debtors, compensation of creditors,
arrangement, receivership, liquidation or any similar event which is not
dismissed within 30 days, this Plan shall terminate automatically on such date
(provided, however, that if a proceeding is brought against the Employer for
reorganization under Chapter 11 of the United States Bankruptcy Code or any
similar federal or state statute, then this Plan shall terminate automatically
if and when said proceeding results in a liquidation of the Employer, or the
approval of any Plan providing therefor, or the proceeding is converted to a
case under Chapter 7 of the Bankruptcy Code or any similar conversion to a
liquidation proceeding under federal or state law including, but not limited to,
a receivership proceeding). In the event of any such termination as provided in
the foregoing sentence, the Trustee shall make payments to the persons entitled
thereto in accordance with Section 9.5 hereof.

 

13.5

Voluntary Termination.

 

The Board of Directors reserves the right to terminate this Plan at any time by
giving to the Trustee and the Administrator notice in writing of such desire to
terminate. The Plan shall terminate upon the date of receipt of such notice, the
interests of all Participants shall become fully vested, and the Trustee shall
make payments to each Participant or Beneficiary in accordance with Section 9.5.
Alternatively, the Employer, in its discretion, may determine to continue the
Trust Agreement and to continue the maintenance of the Fund, in which event
distributions shall be made upon the contingencies and in all the circumstances
which would have been entitled such distributions on a fully vested basis, had
there been no termination of the Plan.

 

 
49

--------------------------------------------------------------------------------

 

 

13.6

Partial Termination of Plan or Permanent Discontinuance of Contributions.

 

In the event that a partial termination of the Plan shall be deemed to have
occurred, or if the Employer shall discontinue completely its contributions
hereunder, the right of each affected Participant to his interest in the Fund
shall be fully vested. The Employer, in its discretion, shall decide whether to
direct the Trustee to make immediate distribution of such portion of the Fund
assets to the persons entitled thereto or to make distribution in the
circumstances and contingencies which would have controlled such distributions
if there had been no partial termination or discontinuance of contributions.

 

 
50

--------------------------------------------------------------------------------

 

 

ARTICLE XIV
MISCELLANEOUS

 

14.1

No Diversion of Funds.

 

It is the intention of the Employer that it shall be impossible for any part of
the corpus or income of the Fund to be used for, or diverted to, purposes other
than for the exclusive benefit of the Participants or their Beneficiaries,
except to extent that a return of the Employer’s contribution is permitted under
Sections 4.4 and 5.6(c)(5).

 

14.2

Liability Limited.

 

Neither the Employer nor the Administrator, nor any agents, employees, officers,
directors or shareholders of any of them, nor the Trustee, nor any other person
shall have any liability or responsibility with respect to this Plan, except as
expressly provided herein.

 

14.3

Incapacity.

 

If the Administrator shall receive evidence satisfactory to it that a
Participant or Beneficiary entitled to receive any benefit under the Plan is, at
the time when such benefit becomes payable, a minor, or is physically or
mentally incompetent to receive such benefit and to give a valid release
therefor, and that another person or an institution is then maintaining or has
custody of such Participant or Beneficiary, and that no guardian, committee or
other representative of the estate of such Participant or Beneficiary shall have
been duly appointed, the Administrator may direct the Trustee to make payment of
such benefit otherwise payable to such Participant or Beneficiary, to such other
person or institution, including a custodian under a Uniform Gifts to Minor Act,
or corresponding legislation (who shall be an adult, a guardian of the minor or
a trust company), and the release of such other person or institution shall be a
valid and complete discharge for the payment of such benefit.

 

14.4

Spendthrift Clause.

 

Except as permitted by the Act or the Code, no benefits or other amounts payable
under the Plan shall be subject in any manner to anticipation, sale, transfer,
assignment, pledge, encumbrance, charge or alienation. If the Administrator
determines that any person entitled to any payments under the Plan has become
insolvent or bankrupt or has attempted to anticipate, sell, transfer, assign,
pledge, encumber, charge or otherwise in any manner alienate any benefit or
other amount payable to him under the Plan or that there is any danger of any
levy or attachment or other court process or encumbrance on the part of any
creditor of such person entitled to payments under the Plan against any benefit
or other accounts payable to such person, the Administrator may, at any time, in
its discretion, direct the Trustee to withhold any or all payments to such
person under the Plan and apply the same for the benefit of such person, in such
manner and in such proportion as the Administrator may deem proper.

 

14.5

Benefits Limited to Fund.

 

All contributions by the Employer to the Fund shall be voluntary, and the
Employer shall be under no legal liability to make any such contributions. The
benefits of this Plan shall be only as can be provided by the assets of the
Fund, and no liability for the payment of benefits under the Plan or for any
loss of assets due to any action or inaction of the Trustee shall be imposed
upon the Employer.

 

 
51

--------------------------------------------------------------------------------

 

 

14.6

Cooperation of Parties.

 

All parties to this Plan and any party claiming interest hereunder agree to
perform any and all acts and execute any and all documents and papers which are
necessary and desirable for carrying out this Plan or any of its provisions.

 

14.7

Payments Due Missing Persons.

 

The Administrator shall direct the Trustee to make a reasonable effort to locate
all persons entitled to benefits under the Plan; however, notwithstanding any
provision in the Plan to the contrary, if, after a period of 5 years from the
date such benefit shall be due, any such persons entitled to benefits have not
been located, their rights under the Plan shall stand suspended. Before this
provision becomes operative, the Trustee shall send a certified letter to all
such persons at their last known address advising them that their interest in
benefits under the Plan shall be suspended. Any such suspended amounts shall be
held by the Trustee for a period of 3 additional years (or a total of 8 years
from the time the benefits first became payable), and thereafter such amounts
shall be reallocated among current Participants in the same manner that a
current contribution would be allocated. However, if a person subsequently makes
a valid claim with respect to such reallocated amounts and any earnings thereon,
the Plan earnings or the Employer’s contribution to be allocated for the year in
which the claim shall be paid shall be reduced by the amount of such payment.
Any such suspended amounts shall be handled in a manner not inconsistent with
regulations issued by the Internal Revenue Service and Department of Labor.

 

14.8

Governing Law.

 

This Plan has been executed in the State of Minnesota and all questions
pertaining to its validity, construction and administration shall be determined
in accordance with the laws of that State, except to the extent superseded by
the Act.

 

14.9

Nonguarantee of Employment.

 

Nothing contained in this Plan shall be construed as a contract of employment
between the Employer and any Employee, or as a right of any Employee to be
continued in the employment of the Employer, or as a limitation of the right of
the Employer to discharge any of its Employees, with or without cause.

 

14.10

Counsel.

 

The Trustee and the Administrator may consult with legal counsel, who may be
counsel for the Employer and for the Administrator or the Trustee (as the case
may be), with respect to the meaning or construction of this Plan and the Trust
Agreement, their respective obligations or duties hereunder or with respect to
any action or proceeding or any question of law, and they shall be fully
protected with respect to any action taken or omitted by them in good faith
pursuant to the advice of legal counsel.

 

 
52

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Sponsor has caused these presents to be executed by its
duly authorized officers and its corporate seal to be affixed on this ___ day of
________, 2016.

 

 

HMN FINANCIAL, INC.

           




By:__________________________________

 

Its __________________________________

 

And: ________________________________

 

Its __________________________________
  

 

 

53